                Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 1 of 66



 1   KWUN BHANSALI LAZARUS LLP
     MICHAEL S. KWUN (SBN 198945)
 2   mkwun@kblfirm.com
     555 Montgomery St., Suite 750
 3   San Francisco, CA 94111
     Telephone: 415 630-2350
 4   Facsimile: 415 367-1539

 5   WUERSCH & GERING LLP
     V. DAVID RIVKIN (admitted pro hac vice)
 6   david.rivkin@wg-law.com
     JOHN A. SMITTEN (admitted pro hac vice)
 7   john.smitten@wg-law.com
     100 Wall St., 10th Fl.
 8   New York, NY 10005
     Telephone: 212 509-5050
 9   Facsimile: 212 509-9559

10   Attorneys for Defendant
     FLORAGUNN GmbH
11

12

13                              UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15                                        OAKLAND DIVISION
16
      ELASTICSEARCH, INC., a Delaware                   Case No. 4:19-cv-05553-YGR
17    corporation, ELASTICSEARCH B.V., a Dutch
      corporation,
18                                                      ANSWER TO FIRST
                            Plaintiffs,                 AMENDED
19                                                      COMPLAINT WITH
                v.                                      COUNTERCLAIMS
20
      FLORAGUNN GmbH, a German corporation,
21
                            Defendant.
22

23
            Defendant floragunn GmbH (“floragunn”) answers the Amended Complaint of
24
     Elasticsearch, Inc. and Elasticsearch B.V. (together “Elastic”) filed on November 26, 2019, as
25
26   follows:

27

28

                DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                      Case No. 4:19-cv-05553-YGR
                                                    1
              Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 2 of 66



 1                                    PRELIMINARY STATEMENT

 2          This case is about a large public company, Elastic (NYSE: ESTC), seeking to critically
 3
     damage a small competitor, floragunn, by making false accusations of copyright infringement
 4
     related to floragunn’s only product -- a security “plugin” that floragunn developed for use with
 5
     Elastic’s popular Elasticsearch search engine and Kibana software. Elasticsearch is a search and
 6
     analytics engine that allows users to build upon it and search out their own data. Elasticsearch
 7
 8   may be accessed through various programing languages, including Java, Python, JavaScript, a

 9   REST API and others. Kibana is Elastic’s user interface designed to manage and configure
10   Elasticsearch and other Elastic products and to produce data visualizations including diagrams
11
     and dashboards. Elastic does not allege that floragunn’s plugin infringes either Elasticsearch or
12
     Kibana. Indeed, Elastic encourages programmers to develop plugins to enhance the core
13
     functionality of Elasticsearch and Kibana. Rather, Elastic alleges that floragunn’s security plugin
14
15   infringes Elastic’s own security plugin for Elasticsearch and Kibana.

16          Elastic’s allegations of infringement are meritless. floragunn’s security plugin for

17   Elasticsearch (called “Search Guard”) was developed before Elastic created its own security
18   plugin product called Elastic Shield (“Shield”). When Elastic released Shield in 2015, Elastic
19
     and floragunn became competitors in the security plugin market. Rather than compete fairly
20
     with floragunn’s product, Elastic commenced this action as part of its ongoing scheme to cause
21
     fear, uncertainty, and doubt among floragunn’s customers and potential customers, irrespective
22

23   of the lack of truth to its claims of infringement.

24          Elastic has also contacted floragunn’s existing customers directly to tell them, falsely,

25   that they face legal exposure if they continued using floragunn’s product, and offering Elastic’s
26
     own security plugin as a “safe” substitute. Elastic has also posted false statements on Elastic’s
27
     blog and elsewhere. In addition, Elastic’s sales representatives have made false statements to
28

             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                 2
                Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 3 of 66



 1   floragunn’s clients and prospective clients about the origins of floragunn’s funding, and falsely

 2   claiming that former Elastic employees stole Elastic’s code and gave it to floragunn.
 3
            Unfortunately for floragunn, Elastic’s scheme has already begun to work. Several of
 4
     floragunn’s customers have chosen not to renew their existing licenses from floragunn at a rate
 5
     that is substantially higher than at any time in the floragunn’s history, floragunn’s revenues have
 6
     begun to decline, and an unusually high number of floragunn’s customers are debating whether
 7
 8   to renew their licenses.

 9          Yet as further set out in floragunn’s defenses below, floragunn’s source code was
10   independently created. floragunn did not copy Elastic’s source code for its security plugin.
11
     Moreover, Elasticsearch and Kibana are themselves based on code not original to Elastic,
12
     including but not limited to Lucene, Netty, AngularJS, Lodash, and Node.js. Many aspects of an
13
     Elasticsearch or Kibana plugin are constrained by choices made by the programmers who wrote
14
15   that code, by the need to function as a plugin to Elasticsearch or Kibana, or by other factors that

16   limit the scope of copyright protection. Like Elasticsearch and Kibana, aspects of Shield are

17   based on code not original to Elastic, including but not limited to open source libraries or code
18   such as Lucene, Netty, AngularJS, Lodash, and Node.js., and therefore are not Elastic’s original
19
     expression or are otherwise not entitled to copyright protection.
20
            Other aspects of the code at issue concern standard, common, or stock programming
21
     practices. floragunn denies copying of any protectable expression original to Elastic.
22

23        ANSWERS TO SPECIFIC ALLEGATIONS IN THE AMENDED COMPLAINT

24           floragunn answers each of Elastic’s specific allegations in the Amended Complaint as

25   follows:
26
     Paragraph 1
27          Allegation: Elasticsearch, Inc. and elasticsearch B.V. (collectively “Elastic”)
28          bring this action to remedy floragunn GmbH’s (“floragunn”) knowing and

                DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                      Case No. 4:19-cv-05553-YGR
                                                    3
              Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 4 of 66



 1          willful infringement of Elastic’s copyright in the source code for Elastic’s X-
            Pack software.
 2
     Response: floragunn denies Elastic’s allegations set forth in paragraph 1 of the Amended
 3
 4   Complaint, and further states that it has not infringed any of plaintiff’s source code.

 5   Paragraph 2
 6          Allegation: Elastic is the creator of the Elastic Stack suite of products that is
            centered on the popular and powerful Elasticsearch search and analytics engine.
 7
            Leading companies and organizations like Cisco Systems, Facebook, and
 8          NASA’s Jet Propulsion Laboratory at the California Institute of Technology use
            and depend upon Elasticsearch.
 9

10   Response: floragunn denies having specific knowledge of whether Elastic is the “creator” of the

11   “Elastic Stack” or whether Elasticsearch and whether the companies cited “use and depend” on
12
     Elasticsearch, and therefore denies knowledge or information sufficient to respond to Elastic’s
13
     allegations set forth in paragraph 2 of the amended complaint, and therefore denies such
14
     allegations.
15
     Paragraph 3
16

17          Allegation: Elastic offers a set of features, known as X-Pack, that enhance and
            extend the Elastic Stack suite of products. In keeping with its longstanding
18          commitment to openness, Elastic made the source code for X-Pack publicly
            available in 2018 subject to certain restrictions. Among other rights, Elastic
19          clearly reserved commercial rights in X-Pack and its derivative works.
20
     Response: (1) floragunn admits the allegations in the first sentence of paragraph 3 of the amended
21
     complaint. (2) As to the second sentence of paragraph 3, as described in more detail in response
22
     to the allegations, floragunn denies that Elastic has a “longstanding commitment to openness,”
23

24   since the source code of the commercial parts of the Elastic Stack (formerly known as Shield,

25   Watcher, and X-Pack among other names) were closed to the public from their initial release in

26   January 2015 until April 2018. (3) As to the third sentence of paragraph 3, floragunn denies that
27   “Elastic clearly reserved commercial rights in X-pack and its derivative works,” and refers the
28
     Court to its response to the allegations to paragraph 20 of the amended complaint below.
             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                 4
              Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 5 of 66



 1   Paragraph 4

 2          Allegation: floragunn markets and distributes Search Guard, a plug-in for
            Elasticsearch that is intended to compete with the security features of X-Pack.
 3
            Yet instead of fairly competing with Elastic and developing Search Guard with
 4          its own resources, floragunn copied multiple and critical portions of Elastic’s X-
            Pack proprietary security source code into its Search Guard product.
 5

 6   Response: (1) floragunn denies Elastic’s allegations in the first sentence of paragraph 4 of the
 7
     amended complaint, and specifically notes that floragunn’s security plugin products (Search
 8
     Guard and its predecessors ESP and Defender), were created and made available to the public as
 9
     open code as early as 2013, years before Elastic’s security solution was ever made available.
10
11   (2) floragunn denies Elastic’s allegations in the second sentence of paragraph 4 of the amended

12   complaint, and specifically avers that at no time did floragunn “cop[y] multiple critical portions

13   of Elastic’s X-Pack proprietary security” source code into Search Guard or any other product.
14
15   Paragraph 5

16          Allegation: One particularly large incident of copying occurred just one month
            after Elastic publicly opened X-Pack’s source code. Elastic’s examination of
17          floragunn’s then-publicly available code on GitHub demonstrates that, at that
            time, floragunn made dramatic alterations to Search Guard in a single, massive
18          effort that it released—contrary to common programming practice and
19          floragunn’s own past practices—without any substantive explanation.

20   Response: floragunn denies that it “copied” or “infringed” Elastic’s code and therefore denies

21   Elastic’s allegations in paragraph 5 of the amended complaint. floragunn further states that the
22
     alterations to floragunn’s code were neither dramatic, nor contrary to common practices, and
23
     were driven by a client’s request, which is fully documented.
24
     Paragraph 6
25
            Allegation: But this was not the beginning or the end of floragunn’s
26
            infringement. Elastic has now discovered evidence that floragunn’s copying and
27          creation of derivative works from Elastic’s code extends back to at least 2015.
            Because Elastic had released that code only in binary form, moreover, it was
28          necessary for floragunn to intentionally decompile that code to enable the copying
            and creation of derivative works. Furthermore, Elastic has now determined that
             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                 5
              Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 6 of 66



 1          floragunn copied and created derivative works not only from Elastic’s X-Pack
            code containing security features for its Elasticsearch software—floragunn also
 2          copied and created derivative works from Elastic’s X-Pack code containing
            security features for its Kibana software.
 3
 4   Response: floragunn denies Elastic’s allegations in paragraph 6 of the amended complaint.

 5   Furthermore, Elastic’s claim that it “has now discovered evidence” (emphasis added) that
 6   floragunn’s alleged copying of Elastic’s code “extends back to at least 2015” is particularly
 7
     disingenuous since floragunn’s source code has been available and open for public inspection,
 8
     including inspection by Elastic, continuously since 2015, and Shay Banon, the founder of
 9
     Elastic, has previously (as early as 2016) made unsubstantiated assertions to floragunn that
10
11   Search Guard somehow violated Elastic’s IP, but when pressed for specifics, Elastic never

12   provided any. The fact that Elastic has been analyzing the source code for Search Guard for over

13   four years, but has only been able to identify approximately 100 lines out of more than 60,000
14   lines of code that allegedly have some similarity speaks volumes about the Elastic’s true
15
     intention in commencing this lawsuit.
16
     Paragraph 7
17
            Allegation: Once floragunn copied Elastic’s code, it then licensed its infringing
18          Search Guard software to corporations and institutions, including a significant
19          number that are located in the Northern District of California. These acts by
            floragunn induced further infringements of Elastic’s copyrights by those third
20          parties, including through products and services offered by those third parties.
            For example, Elastic has now determined that the Amazon Elasticsearch Service
21          and Open Distro for Elasticsearch from Amazon.com, Inc. and Amazon Web
            Services, Inc., as well as Rackspace US, Inc.’s ObjectRocket for Elasticsearch
22
            and IBM Corporation’s Cloud Databases for Elasticsearch include and/or
23          recently included infringing code.

24          Response: floragunn denies that it “copied” or “infringed” Elastic’s code, and that a

25   significant number of its clients are located in this District, and therefore denies Elastic’s
26
     allegations in paragraph 7 of the amended complaint.
27

28

             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                 6
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 7 of 66



 1   Paragraph 8

 2          Allegation: floragunn’s response to Elastic’s infringement claims is also
            consistent with copyright infringement by floragunn. After the commencement of
 3
            this lawsuit, Elastic issued takedown notices under the Digital Millennium
 4          Copyright Act (“DMCA”) to websites that were hosting floragunn’s infringing
            code. Those websites removed floragunn’s code in response to Elastic’s notices.
 5          floragunn had the right to issue counter notifications to those websites to assert
            that floragunn was, contrary to Elastic’s notices, the owner of the copyright to the
 6          code in question. But Elastic has seen no such notices from floragunn because, on
            information and belief, floragunn issued no such notices. But what floragunn did
 7
            do is telling: it moved hosting for downloads of its infringing code to a hosting
 8          provider that expressly advertises that it will not comply with the DMCA. The
            hosting provider’s website states: “Purchasing USA-based hosting for a site that is
 9          not legal to be run in America is not a sensible thing to do. Offshore hosting can
            be helpful for less scrupulous businesses who wish to bypass local laws or
10          regulations, particularly for issues like copyright law, which is also known as no
11          DMCA hosting.”

12
     Response: floragunn denies that it has engaged in any copyright infringement and therefore
13
     denies Elastic’s allegations in paragraph 8 of the amended complaint. floragunn further states
14
     that Elastic mischaracterizes what the DMCA process is, and why floragunn moved its source
15
     code to an off-shore host after GitHub was served with a DMCA notice, and refers the Court to
16

17   floragunn’s response to paragraph 76 of the amended complaint, below.

18   Paragraph 9
19          Allegation: floragunn’s unauthorized reproduction, creation of derivative
            works, and distribution of Elastic’s copyrighted software code constitutes
20
            copyright infringement under 17 U.S.C. § 101 et seq. floragunn is further liable
21          for contributory copyright infringement because it intentionally induced Search
            Guard users and third parties that integrate Search Guard code into their own
22          products and services to infringe Elastic’s copyrights. Elastic seeks injunctive and
            monetary relief to the maximum extent permitted by law.
23

24   Response: floragunn denies that it has engaged in any copyright infringement and therefore

25   denies Elastic’s allegations in paragraph 9 of the amended complaint.

26   Paragraph 10
27          Allegation: Plaintiff Elasticsearch, Inc. is incorporated in Delaware; it has its
28          principal place of business in Mountain View, California. Plaintiff elasticsearch
            B.V. is incorporated in the Netherlands.
             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                 7
              Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 8 of 66



 1   Response: floragunn denies having knowledge or information sufficient to respond to Elastic’s

 2   allegations set forth in paragraph 10 of the amended complaint, and therefore denies such
 3
     allegations.
 4
     Paragraph 11
 5
            Allegation: Defendant floragunn is a German company with a principal place
 6          of business in Berlin, Germany.
 7
     Response: floragunn admits the allegations in paragraph 11 of the amended complaint.
 8
     Paragraph 12
 9

10          Allegation: Elastic is aware that there are third party users and adopters of
            floragunn’s infringing Search Guard product and code. Elastic may seek leave to
11          amend to add those third parties as defendants following discovery from
            floragunn.
12

13   Response: floragunn denies that Search Guard is an “infringing product” and therefore denies

14   Elastic’s allegations in paragraph 12 of the amended complaint.

15   Paragraph 13
16          Allegation: Elastic’s claims for copyright infringement arise under the
17          Copyright Act of 1976, 17 U.S.C. § 101 et seq.

18   Response: floragunn denies that it has engaged in any copyright infringement and therefore

19   denies Elastic’s allegations in paragraph 13 of the amended complaint.
20
     Paragraph 14
21
            Allegation: This Court has original subject matter jurisdiction of this action
22          under 28 U.S.C. §§ 1331 and 1338.

23   Response: floragunn admits that this Court has subject matter jurisdiction concerning the claims
24
     made by Elastic in this case, but denies that it has engaged in any action in violation of the
25
     Copyright Act of 1976.
26
     Paragraph 15
27
            Allegation: This Court has specific personal jurisdiction over floragunn
28
            because, among other reasons, floragunn has extensively offered and distributed
             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                 8
               Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 9 of 66



 1           its infringing product containing Elastic’s copyrighted material to companies in
             California and purposefully committed within California the acts upon which
 2           Elastic’s claims arise. Additionally, to the extent floragunn has committed the
             illegal acts described herein outside of California, it did so knowing and intending
 3
             that such acts would cause injury to Elastic at its principal place of business
 4           within California.

 5   Response: floragunn denies Elastic’s allegations in paragraph 15 of the amended complaint, but
 6   does not challenge the Court’s personal jurisdiction over floragunn in connection with this
 7
     litigation.
 8
     Paragraph 16
 9
             Allegation: Venue is proper in the Northern District of California under 28
10           U.S.C. § 1391(b)(2) and 1391(c)(3) because a substantial part of the events or
11           omissions giving rise to the claims alleged in this complaint occurred in this
             judicial district.
12
     Response: floragunn denies that it has engaged in any acts or omissions “giving rise to the claims
13
     alleged in the complaint” but does not challenge that venue is proper in this judicial district.
14
15
     Paragraph 17
16
             Allegation: Because this action arises from Elastic’s assertion of its intellectual
17           property rights, Northern District of California Local Rule 3.2(c) excludes this
             action from the division-specific venue rule and subjects this action to
18           assignment on a district-wide basis.
19
     Response: floragunn admits the allegation in paragraph 17.
20
     Paragraph 18
21
             Allegation: Elastic produces a core suite of search and analytics products
22
             known as Elastic Stack (formerly known as ELK Stack). The Elastic Stack
23           consists of Elasticsearch, Logstash, Kibana, and Beats. Elasticsearch is a search
             and analytics engine. Logstash is a server‑side data processing pipeline that
24           ingests data from multiple sources simultaneously, transforms it, and then sends
             it to a “stash” like Elasticsearch. Kibana lets users visualize data with charts and
25           graphs in Elasticsearch. Beats is a family of “data shipper” software that collects
26           and centralizes data that feeds into the other products in Elastic Stack.

27   Response: floragunn admits the allegations in paragraph 18 of the amended complaint.

28

              DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                    Case No. 4:19-cv-05553-YGR
                                                  9
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 10 of 66



 1   Paragraph 19

 2
            Allegation: X-Pack is a set of add-on features to Elastic’s core Elastic Stack
 3
            suite of products. X-Pack includes security, alerting, monitoring, reporting, and
 4          other add-ons to Elasticsearch, Kibana, and other products in the Elastic Stack.
            The predecessor to much of X-Pack was known as Shield. Elastic refers to Shield
 5          and X-Pack collectively herein as “X-Pack.”
 6
     Response: (1) floragunn admits the allegations in the first sentence of paragraph 18, (2) but
 7
 8   denies Elastic’s allegations in the second sentence in paragraph 19 that the “predecessor of much

 9   of X-Pack was known as Shield.” Shield was only one part of X-Pack (the security part).
10   According to Elastic’s own description, in addition to security X-Pack included “alerting,
11
     monitoring, reporting, graphic analytics, dedicated APM UI’s and machine learning.”
12
     Paragraph 20
13
            Allegation: Elastic has a longstanding commitment to opening the source code
14          underlying many of its products in order to facilitate building a community that
15          helps improve and advance Elastic’s products to produce the best software
            possible. When Elastic releases the source code for its software, it does so under
16          clearly delineated conditions.

17   Response: (1) floragunn denies the allegations in paragraph 20 of the amended complaint.
18   Specifically, Elastic misleads when it claims that “it has a longstanding commitment to opening
19
     source code underlying many of its products,” since it has no “longstanding” commitment to
20
     opening source in the case of X-Pack (including Shield) because the code for X-Pack was closed
21
     source software from the time it was first released in 2015 until Elastic finally opened the source
22

23   code to the public in 2018. Before April 2018, it was impossible for third-party developers to

24   contribute anything to the proprietary and closed-source X-Pack code. Search Guard, on the

25   other hand, has been publicly available open code since it was first released in 2015, and its
26
     predecessor ESP since 2013. (2) Second, it is false that “When Elastic releases the source code
27
     for its software, it does so under clearly delineated conditions.” For example, Elastic released
28

             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                10
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 11 of 66



 1   both its Apache 2 licensed code and its own Elastic licensed code in the same GitHub repository,

 2   causing significant confusion as to which license applied to which files. This practice is
 3
     commonly referred to as “code mingling” and is highly discouraged by the Open Source
 4
     community because it leads to situations where a single commit by a developer could contain
 5
     both Apache2 and Elastics licensed code. Such commits are called “toxic” for obvious reasons.
 6
     Paragraph 21
 7
 8           Allegation: In late April 2018, Elastic opened the source code for version 6.2.x
             of X-Pack. Elastic made the code available on Elastic’s public GitHub code
 9           repository for users to inspect, contribute, create issues, and open pull requests,
             all pursuant to the “Elastic License.” Elastic has released the source code for
10           subsequent versions of X-Pack on GitHub, also under the “Elastic License.”
11
     Response: floragunn admits Elastic’s allegation in the first sentence of paragraph 21 of the
12
     amended complaint that Elastic opened the source for version 6.2x of X-Pack in April 2018, but
13
     denies that Elastic made the code available solely pursuant to the “Elastic License.” floragunn
14
15   denies all other allegations in paragraph 21 of the amended complaint.

16   Paragraph 22

17           Allegation: The Elastic License did not grant to floragunn or any other party the
             right to create copies or prepare derivative works for use in any production
18           capacity. And to the extent floragunn acquired any rights pursuant to the Elastic
19           License, those rights terminated immediately and automatically by virtue of
             floragunn’s breaches as described herein. Nor did any license applicable to
20           earlier versions of X-Pack and/or Shield provide floragunn the right to create
             copies or prepare derivative works for use in any production capacity.
21
     Response: floragunn denies the allegations of paragraph 22 of the amended complaint because
22

23   the allegation implies that floragunn copied or prepared derivative works of X-Pack or Shield,

24   which it did not. As for the legal interpretation of Elastic’s licenses, floragunn respectfully refers

25   the Court to Elastic’s license to ascertain its terms.
26
     Paragraph 23
27
             Allegation: floragunn markets and distributes Search Guard, a plug-in for
28           Elasticsearch that offers features similar to the security features that Elastic
             offers in X-Pack. floragunn makes the source code for Search Guard available
             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                11
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 12 of 66



 1           for review and inspection on its GitLab repositories under several different
             license agreements. (Before the commencement of this lawsuit, floragunn made
 2           the source code for Search Guard available through GitHub repositories.)
 3
 4   Response: floragunn denies Elastic’s allegations in the first sentence of paragraph 23 that

 5   floragunn’s “Search Guard, a plug-in for Elasticsearch . . . offers features similar to the security
 6   features that Elastic offers in X-Pack.” In fact, Search Guard always has, and continues to, offer
 7
     more and different features than the X-Pack security plugin, although some features are similar.
 8
     Paragraph 24
 9
             Allegation: Search Guard is available as a “Community Edition” for free for
10           certain uses, but floragunn charges customers for Enterprise and Compliance
11           editions of Search Guard. floragunn prohibits users from, among other things,
             taking features from the Enterprise or Compliance editions of Search Guard into
12           production without purchasing a license. In fact, floragunn explicitly warns its
             users that doing so “is illegal” and “can lead to serious legal consequences,
13           which can bring more harm and costs to a company . . . .”
14   Response: floragunn admits the allegations in paragraph 24 of the amended complaint. Search
15
     Guard community edition is available free of charge, and the Enterprise and Compliance editions
16
     are available for a fee under different licenses. floragunn further states that it did not violate the
17
     terms of any Elastic license.
18

19   Paragraph 25

20           Allegation: Elastic is informed and believes, and, on that basis, alleges that
             after Elastic made the source code for X-Pack version 6.2.x publicly available,
21           floragunn accessed significant portions of at least the version 6.2.x code, copied
             and/or created derivative works from that code, and reproduced and distributed it
22
             in the code for Search Guard.
23
     Response: floragunn denies Elastic’s allegations in paragraph 25 of the amended complaint.
24

25   Paragraph 26

26           Allegation: On June 7, 2018, just over one month after Elastic made the source
             code for X-Pack version 6.2.x publicly available under the Elastic License,
27           floragunn made a sudden and very large change to the Search Guard code. This
             change comprised 244 additions and 145 deletions of code. Many of these
28

             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                12
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 13 of 66



 1          changes involved the wholesale copying of the X-Pack code that Elastic opened
            little over a month before.
 2
     Response: floragunn denies that it had engaged in any copyright infringement and therefore
 3
 4   denies Elastic’s allegations in paragraph 26 of the amended complaint. floragunn denies that the

 5   commit referred to in paragraph 26 of the amended complaint was sudden, very large, or
 6   precipitated by the release of X-Pack version 6.2.x. floragunn denies that the changes the
 7
     referenced commit involved wholesale copying of X-Pack code.
 8
     Paragraph 27
 9
            Allegation: A significant portion of floragunn’s copying centered on the
10          Document Level Security (“DLS”) features in Elastic’s X-Pack code. As the
11          name would suggest, DLS allows an X-Pack customer to apply security settings
            to particular documents in the database.
12
     Response: floragunn denies that it has engaged in any copyright infringement and therefore
13
     denies Elastic’s allegations in paragraph 27 of the amended complaint. floragunn further states
14
15   that, contrary to Elastic’s assertions in the original complaint, which Elastic has removed from its

16   amended complaint, the code “for computing the number of documents for DLS” is not

17   “unique.”
18   Paragraph 28
19
            Allegation: As part of its June 7, 2018, changes, floragunn copied the
20          implementations of at least two methods from the X-Pack code, getLiveDocs and
            numDocs, from the file DocumentSubsetReader.java.
21
22
     Response: floragunn denies that it has engaged in any copyright infringement or that it copied
23
     any implementation of Elastic’s code, and therefore denies Elastic’s allegations in paragraph 28
24
     of the amended complaint.
25
     Paragraph 29
26

27          Allegation: A comparison of Elastic’s implementation of getLiveDocs in X-
            Pack and floragunn’s implementation of method getLiveDocs in Search Guard
28          shows that floragunn’s implementation is substantively identical to Elastic’s
            implementation:
             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                13
     Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 14 of 66



 1
          Elastic’s Implementation of getLiveDocs:
 2            @Override
              public Bits getLiveDocs() {
 3
              final Bits actualLiveDocs = in.getLiveDocs();
 4            if (roleQueryBits == null) {
              // If we would a <code>null</code> liveDocs then that would mean that no
 5                   docs are marked as deleted,
             // but that isn't the case. No docs match with the role query and therefor all
 6                   docs are marked as deleted
                  return new Bits.MatchNoBits(in.maxDoc());
 7
                 } else if (actualLiveDocs == null) {
 8           return roleQueryBits;
          } else {
 9           // apply deletes when needed:
             return new Bits() {
10              @Override
11              public boolean get(int index) {
                    return roleQueryBits.get(index) && actualLiveDocs.get(index);
12              }
                @Override
13              public int length() {
                    return roleQueryBits.length();
14              }
15           };
          }
16    }

17        floragunn’s Implementation of getLiveDocs:
              @Override
18            public Bits getLiveDocs() {
19            if(dlsEnabled) {
             final Bits currentLiveDocs = in.getLiveDocs();
20           if(bs == null) {
                           return new Bits.MatchNoBits(in.maxDoc());
21           } else if (currentLiveDocs == null) {
                return bs;
22
                } else {
23                return new Bits() {
                     @Override
24                   public boolean get(int index) {
                        return bs.get(index) && currentLiveDocs.get(index);
25                   }
                     @Override
26
                     public int length() {
27                   return bs.length();
                     }
28                };
               }
     DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                           Case No. 4:19-cv-05553-YGR
                                        14
                Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 15 of 66



 1                  }
                    return in.getLiveDocs(); //no dls
 2             }
     Response: floragunn denies that it has engaged in any copyright infringement and therefore
 3
 4   denies Elastic’s allegations in paragraph 29 of the amended complaint. floragunn further denies

 5   that its implementation is substantively identical to Elastic’s implementation. In addition,
 6   floragunn further specifically denies that any similarities are due to copying of any protectable
 7
     expression original to Elastic.
 8

 9   Paragraph 30
10          Allegation: By removing comments and superfluous blank lines, and by
11          making variable names consistent, it becomes apparent that the Search Guard
            code is copied from or is, at least, a derivative work of Elastic’s code. (Elastic’s
12          code is on the left; floragunn’s is on the right.) A larger version of this graphic is
            attached to this Complaint as Exhibit A.
13

14
15

16

17
18

19
     Response: floragunn denies that it has engaged in any copyright infringement and therefore
20
     denies Elastic’s allegations in paragraph 30 of the amended complaint. floragunn further denies
21
     that the changes Elastic proposes in paragraph 30 render anything “apparent.” floragunn
22

23   specifically denies that the side-by-side comparison in paragraph 30, which Elastic created by

24   deleting code text that appears in floragunn’s code and inserting code text that does not appear in

25   floragunn’s code, as well as re-formatting floragunn’s source code text, supports the conclusions
26
     Elastic purports to make. floragunn notes that Elastic’s changes to floragunn’s actual code
27
     include:
28

                DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                      Case No. 4:19-cv-05553-YGR
                                                   15
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 16 of 66



 1                     a. Changed this:     final Bits currentLiveDocs = in.getLiveDocs()

 2                        To this:          final Bits actualLiveDocs = in.getLiveDocs()
 3                     b. Changed this:     if(bs == null) }
 4
                          To this:          if(roleQueryBits == null) {
 5
                       c. Changed this:     } else if (currentLiveDocs == null {
 6                                          return bs;

 7                        To this:          } else if (actualLiveDocs == null) {
                                            return roleQueryBits;
 8

 9                     d. Changed this:   return bs.get(index) && currentLiveDocs.get(index);

10
                          To this:        return roleQueryBits.get(index) && actualLiveDocs.get(index);
11
                       e. Changed this:     return bs.length();
12
                          To this:          return roleQueryBits.length();
13
     In short, the code on the “floragunn” side of the side-by-side comparison in paragraph 30 doesn’t
14
15   actually exist.

16   Paragraph 31
17           Allegation: Similarly, floragunn’s June 7, 2018 commit changed Search
             Guard’s implementation of the method numDocs to be essentially identical to
18
             Elastic’s implementation in X-Pack. Here is Elastic’s implementation, again
19           from the file DocumentSubsetReader.java:

20               @Override
                 public int numDocs() {
21                    // The reason the implement this method is that numDocs should be
                   equal to the number of set bits in liveDocs. (would be weird otherwise)
22
                        // for the Shield DSL use case this get invoked in the QueryPhase
23           class (in core ES) if match_all query is used as main query
                   // and this is also invoked in tests.
24                 if (numDocs == -1) {
                      final Bits liveDocs = in.getLiveDocs();
25                    if (roleQueryBits == null) {
26                        numDocs = 0;
                      } else if (liveDocs == null) {
27                        numDocs = roleQueryBits.cardinality();
                      } else {
28                        // this is slow, but necessary in order to be correct:
                          try {
             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                16
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 17 of 66



 1                     DocIdSetIterator iterator = new FilteredDocIdSetIterator(new
                 BitSetIterator(roleQueryBits, roleQueryBits.approximateCardinality())) {
 2                          @Override
                                      protected boolean match(int doc) {
 3
                              return liveDocs.get(doc);
 4                          }
                         };
 5                       int counter = 0;
                                 for (int docId = iterator.nextDoc(); docId <
 6                  DocIdSetIterator.NO_MORE_DOCS; docId = iterator.nextDoc()) {
                            counter++;
 7
                         }
 8                       numDocs = counter;
                      } catch (IOException e) {
 9                             throw ExceptionsHelper.convertToElastic(e);
                      }
10                    }
11                  }
                    return numDocs;
12               }

13
     Response: floragunn denies that it has engaged in any copyright infringement and therefore
14
15   denies Elastic’s allegations in paragraph 31 of the amended complaint. floragunn further denies

16   that its implementation of numDocs is “essentially identical” to Elastic’s implementation.

17   floragunn specifically denies that any similarities are due to copying of any protectable
18   expression original to Elastic.
19
     Paragraph 32
20          Allegation: Again, floragunn’s June 7, 2018, changes altered Search Guard’s
21          implementation of the method numDocs to be substantively identical to Elastic’s
            implementation in X-Pack:
22
               @Override
23             public int numDocs() {
                 if (dlsEnabled) {
24
                    if (this.numDocs == -1) {
25                     final Bits currentLiveDocs = in.getLiveDocs();
                       if (bs == null) {
26                         this.numDocs = 0;
                       } else if (currentLiveDocs == null) {
27                         this.numDocs = bs.cardinality();
                       } else {
28
                           try {
             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                17
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 18 of 66



 1                           int localNumDocs = 0;
                             DocIdSetIterator it = new BitSetIterator(bs, 0L);
 2                                     for (int doc = it.nextDoc(); doc !=
                    DocIdSetIterator.NO_MORE_DOCS; doc = it.nextDoc()) {
 3
                                        if (currentLiveDocs.get(doc)) {
 4                                 localNumDocs++;
                               }
 5                             }
                    this.numDocs = localNumDocs;
 6                  } catch (IOException e) {
                           throw ExceptionsHelper.convertToElastic(e);
 7
                           }
 8                      }
                        return this.numDocs;
 9                    } else {
                        return this.numDocs; // cached
10                   }
11                 }
                  return in.numDocs();
12
     Response: floragunn denies that it has engaged in any copyright infringement and
13
     therefore denies Elastic’s allegations in paragraph 32 of the amended complaint.
14
15   floragunn further denies that its implementation of numDocs is “substantively identical”

16   to Elastic’s implementation. floragunn specifically denies that any similarities are due to

17   copying of any protectable expression original to Elastic.
18

19   Paragraph 33
            Allegation: Ignoring non-substantive differences in the code (i.e., removing
20
            blank lines, conforming variable names, and removing the superfluous “this.” in
21          front of certain variables), it is clear that the floragunn code (on the right) is
            copied from or, at least, a derivative work of the Elastic code (on the left). A
22          larger version of this graphic is attached to this Complaint as Exhibit B.
23

24

25
26

27

28

             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                18
                Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 19 of 66



 1   Response: floragunn denies that it has engaged in any copyright infringement and therefore

 2   denies Elastic’s allegations in paragraph 33 of the amended complaint. floragunn further denies
 3
     that the changes Elastic proposes in paragraph 33 render anything “apparent.” floragunn
 4
     specifically denies that the side-by-side comparison in paragraph 33, which Elastic created by
 5
     deleting code text that appears in floragunn’s code and inserting code text that does not appear in
 6
     floragunn’s code, as well as re-formatting floragunn’s source code text, supports the conclusions
 7
 8   Elastic purports to make. floragunn notes that Elastic’s changes to floragunn’s actual code

 9   include:
10               a.    Changed this:           if (this.numDocs == -1) {
                       to this:                if (numDocs == -1) {
11
                  b. Changed this:             final Bits currentLiveDocs = in.getLiveDocs();
12
                     to this:                  final Bits liveDocs = in.getLiveDocs();
13
                  c. Changed this:             if (bs == null) {
14                   to this:                  if (roleQueryBits == null) {

15                d. Changed this:             this.numDocs = 0;
                     to this:                  numDocs = 0;
16
                  e. Changed this:             } else if (currentLiveDocs == null) {
17                   to this:                  } else if (liveDocs == null) {

18                f.   Changed this:           this.numDocs = bs.cardinality();
                       to this:                numDocs = roleQueryBits.cardinality();
19
                  g. Changed this:             int localNumDocs = 0;
20                   to this:                  int counter = 0;
21                h. Changed this:     DocIdSetIterator it = new BitSetIterator(bs, 0L);
                     to this:          DocIdSetIterator iterator = new BitSetIterator(roleQueryBits, 0L);
22

23                i.   Changed this:           for (int doc = it.nextDoc(); doc !=
                       to this:                for (int docId = iterator.nextDoc(); docId !=
24
                  j.   Changed this:   DocIdSetIterator.NO_MORE_DOCS; doc = it.nextDoc()) {
25                     to this:        DocIdSetIterator.NO_MORE_DOCS; docId = iterator.nextDoc()) {

26                k. Changed this:     if (currentLiveDocs.get(doc)) {
                     to this:          if (liveDocs.get(docId)) {
27
                  l.   Changed this:   localNumDocs++;
28                     to this:        counter++;

                DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                      Case No. 4:19-cv-05553-YGR
                                                   19
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 20 of 66



 1               m. Changed this:   this.numDocs = localNumDocs;
                    to this:        numDocs = counter;
 2
                 n. Changed this:   return this.numDocs;
 3                  to this:        return numDocs;

 4               o. Changed this:   return this.numDocs; // cached
                    to this:        return numDocs;
 5

 6
     In short, the code on the “floragunn” side of the side-by-side comparison in paragraph 33 doesn’t
 7
     actually exist.
 8
     Paragraph 34
 9
             Allegation: floragunn’s June 7, 2018, changes also included several other
10           alterations to Search Guard that mimic X-Pack, including, at least: (1) changing
             the computation of Search Guard’s BitSet from an inferior IndexSearcher to
11           align itself with how X-Pack computes the BitSet; and (2) changing computation
12           of live documents to match the X-Pack implementation.

13   Response: floragunn denies that it has engaged in any copyright infringement and

14   therefore denies Elastic’s allegations in paragraph 34 of the amended complaint.
15
     floragunn further specifically denies that it made changes to “mimic” X-Pack.
16
     Paragraph 35
17
             Allegation: floragunn took efforts to keep its misconduct concealed. For
18           example, the only explanation floragunn provided for the changes it made on
             June 7 was “Improve dls/fls.” This is a strikingly brief explanation in light of the
19           significant changes floragunn had committed to its code base. And such minimal
             explanation is inconsistent not only with standard computer programming
20           practices but is also inconsistent with floragunn’s explanations accompanying its
             commits of other code.
21
22   Response: floragunn denies the allegations in paragraph 35 and likewise denies that it

23   engaged in any misconduct or kept any changes to its code “concealed.” floragunn
24   further denies that the comment accompanying its commit is inconsistent with its past
25
     practices, which have often included commits with substantial changes and minimal
26
     comments, such as:
27

28

             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                20
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 21 of 66



 1

 2

 3
 4

 5

 6

 7
 8

 9

10
11

12

13

14
15

16

17
18

19

20   Paragraph 36
21          Allegation: floragunn’s June 7, 2018, changes also lack evidence that
            floragunn undertook unit testing of the code—yet another absence that is
22          inconsistent with common programming practice and different from floragunn’s
            other public code. This too strongly suggests that floragunn simply copied
23
            Elastic’s code.
24
     Response: floragunn denies the allegations in paragraph 36 of the amended complaint. floragunn
25
     specifically denies that new unit tests were required by the commit, which did not add new
26
     functionality to the code, but rather addressed execution speed and performance. floragunn
27

28

             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                21
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 22 of 66



 1   denies that the commit was inconsistent with common programming practice, and denies that it

 2   was different from its past practice. floragunn further denies that anything “suggests” copying.
 3
     Paragraph 37
 4          Allegation: Examination of floragunn’s Search Guard code reveals that its
            recent acts of infringement are consistent with a larger and longstanding pattern
 5
            of misconduct.
 6
     Response: floragunn denies the allegations set out in paragraph 37 of the amended complaint.
 7
     floragunn denies that there are any “acts of infringement” and denies that there was any
 8
     “misconduct.”
 9

10   Paragraph 38

11          Allegation: Code released by floragunn as part of Search Guard in 2016
            contains the following commented out—that is, non-functional—code:
12
            // "internal:*",
13          // "indices:monitor/*",
            // "cluster:monitor/*",
14          // "cluster:admin/reroute",
15          // "indices:admin/mapping/put"

16   Response: floragunn admits the allegations in paragraph 38, but specifically denies that these

17   comments are due to any copying of Elastic code. Instead, these five lines document the “action
18   names” generated by Elasticsearch while it runs.
19
     Paragraph 39
20          Allegation: That code was copied verbatim from the following functional
21          Elastic code in Shield (Elastic’s security product that preceded X-Pack) that was
            released in or before 2015:
22
                  protected static final Predicate<String> PREDICATE =
23          new AutomatonPredicate(patterns(
                  "internal:*",
24
                  "indices:monitor/*", // added for marvel
25                "cluster:monitor/*", // added for marvel
                  "cluster:admin/reroute", // added for DiskThresholdDecider.DiskListener
26                "indices:admin/mapping/put" // ES 2.0
            MappingUpdatedAction -
27          updateMappingOnMasterSynchronously
                  ));
28

             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                22
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 23 of 66



 1   Response: floragunn denies the allegations in paragraph 39, and incorporates by reference its

 2   response to paragraph 38.
 3
     Paragraph 40
 4          Allegation: Elastic had not publicly released this source code for Shield at the
            time of floragunn’s copying and/or creation of derivative works from that code.
 5
            Elastic is informed and believes and, on that basis, alleges that floragunn
 6          decompiled Elastic’s binaries or otherwise gained access to Elastic’s source code
            to create the copies and/or derivative works referenced in Paragraph 38.
 7
     Response: floragunn denies that it copied or created derivative works, and on that basis denies
 8
     the first sentence. floragunn denies that it decompiled Elastic’s binaries, or that it otherwise
 9

10   gained access to Elastic’s source code to copy the lines referenced in paragraph 38, and on that

11   basis denies the second sentence. floragunn further incorporates by reference its response to
12   paragraph 38.
13
     Paragraph 41
14          Allegation: Code released by floragunn on June 6, 2016, into the search-guard-
15          module-dlsfls repository for Search Guard contains the following:

16              @Override
                public void binaryField(final FieldInfo, final byte[] value) throws IOException {
17
                 if (fieldInfo.name.equals("_source")) {
18                         final BytesReference bytesRef = new BytesArray(value);
19                final Tuple<XContentType, Map<String, Object>> bytesRefTuple =
                  XContentHelper.convertToMap(bytesRef, false);
20                final Map<String, Object> filteredSource =
                  XContentMapValues.filter(bytesRefTuple.v2(), includes, null);
21                final XContentBuilder xBuilder =
                  XContentBuilder.builder(bytesRefTuple.v1().xContent()).map(filteredSource);
22
                          delegate.binaryField(fieldInfo, xBuilder.bytes().toBytes());
23             } else {
                  delegate.binaryField(fieldInfo, value);
24                    }
               }
25
26
     Response: floragunn admits the allegations in paragraph 41, but specifically denies that the code
27
     is the result of copying of Elastic code.
28

             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                23
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 24 of 66



 1   Paragraph 42

 2          Allegation: That code is substantively identical to the following Elastic code
            that had previously been included in Shield:
 3
                 @Override
 4               public void binaryField(FieldInfo, byte[] value) throws IOException {
                 if (SourceFieldMapper.NAME.equals(fieldInfo.name)) {
 5
                 // for _source, parse, filter out the fields we care about, and serialize back
 6               downstream
                 BytesReference bytes = new BytesArray(value);
 7                          Tuple<XContentType, Map<String, Object>> result =
                 XContentHelper.convertToMap(bytes, true);
 8               Map<String, Object> transformedSource = XContentMapValues.filter(result.v2(),
                 fieldNames, null);
 9
                     XContentBuilder =
10               XContentBuilder.builder(result.v1().xContent()).map(transformedSource);
                 visitor.binaryField(fieldInfo, xContentBuilder.bytes().toBytes());
11                   } else {
                 visitor.binaryField(fieldInfo, value);
12                   }
13                   }

14   Response: floragunn denies the allegations in paragraph 42. floragunn further denies that its

15   code is “substantively identical” to Elastic’s code that had previously been included in Shield.
16   floragunn specifically denies that any similarities are due to copying of any protectable
17
     expression original to Elastic.
18
     Paragraph 43
19

20          Allegation: Ignoring non-substantive differences in the code, it is clear that the
            floragunn code (on the left) is copied from or, at least, a derivative work of the
21          Elastic code (on the right). A larger version of this graphic is attached to this
            Complaint as Exhibit C.
22

23

24

25
     Response: floragunn denies that it has engaged in any copyright infringement and therefore
26
     denies Elastic’s allegations in paragraph 43 of the amended complaint. floragunn further denies
27
     that the changes Elastic proposes in paragraph 43 render anything “clear.” floragunn specifically
28

             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                24
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 25 of 66



 1   denies that the side-by-side comparison in paragraph 43, which Elastic created by deleting code

 2   text that appears in floragunn’s code and inserting code text that does not appear in floragunn’s
 3
     code, as well as re-formatting floragunn’s source code text, supports the conclusions Elastic
 4
     purports to make. floragunn notes that Elastic’s changes to floragunn’s actual code include:
 5
                a. Changed this:
 6
                                public void binaryField(final FieldInfo, final byte[] value) throws IOException {
 7
 8                   to this:

 9                              public void binaryField(FieldInfo fieldInfo, byte[] value) throws IOException {

                b. Changed this:        final BytesReference bytesRef = new BytesArray(value);
10
                   to this:             BytesReference bytes = new BytesArray(value);
11              c. Changed this:        final Tuple<XContentType, Map<String, Object>> bytesRefTuple=
12                 to this:             Tuple<XContentType, Map<String, Object>> result =

                d. Changed this:        XContentHelper.convertToMap(bytesRef, false);
13
                   to this:             XContentHelper.convertToMap(bytes, false);
14
                e. Changed this:        final Map<String, Object> filteredSource =
15                 to this:             Map<String, Object> transformedSource =

16              f.   Changed this:      XContentMapValues.filter(bytesRefTuple.v2(), includes, null);
                     to this:           XContentMapValues.filter(result.v2(), includes, null);
17
                g. Changed this:        final XContentBuilder xBuilder =
18                 to this:             XContentBuilder xContentBuilder =

19              h. Changed this:
                                        XContentBuilder.builder(bytesRefTuple.v1().xContent()).
20                                      map(filteredSource);
                     to this:
21
                                        XContentBuilder.builder(result.v1().xContent()).
22                                      map(transformedSource);

23              i.   Changed this:              delegate.binaryField(fieldInfo, xBuilder.bytes().toBytes());
                     to this:                   visitor.binaryField(fieldInfo, xContentBuilder.bytes().toBytes());
24
                j.   Changed this:              delegate.binaryField(fieldInfo, value);
25                   to this:                   visitor.binaryField(fieldInfo, value);

26

27

28

             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                25
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 26 of 66



 1   Paragraph 44

 2
            Allegation: Elastic had not publicly released this source code for Shield at the
 3          time of floragunn’s copying and/or creation of derivative works from that code.
            Elastic is informed and believes and, on that basis, alleges that floragunn
 4          decompiled Elastic’s binaries or otherwise gained access to Elastic’s source code
            to create the copies and/or derivative works referenced in Paragraph 41.
 5

 6   Response: floragunn denies that it copied or created derivative works, and on that basis denies

 7   the first sentence. floragunn denies that it decompiled Elastic’s binaries, or that it otherwise
 8   gained access to Elastic’s source code to copy the material referenced in paragraph 41, and on
 9
     that basis denies the second sentence.
10
     Paragraph 45
11

12          Allegation: Infringement by floragunn is evident in additional code in the
            ShieldNettyHttpServerTransport file. Code released by floragunn on December
13          10, 2016 as part of the Search Guard SearchGuardSSLNettyHttpServerTransport
            file contains the following content:
14
15          @Override
             protected void exceptionCaught(ChannelHandlerContext ctx, ExceptionEvent e) throws
16           Exception {
               if(this.lifecycle.started()) {
17
                      final Throwable cause = e.getCause();
18                    if(cause instanceof NotSslRecordException) {
                          logger.warn("Someone speaks plaintext instead of ssl, will close the channel");
19                        ctx.getChannel().close();
                          return;
20                    } else if (cause instanceof SSLException) {
                          logger.error("SSL Problem "+cause.getMessage(),cause);
21                        ctx.getChannel().close();
                          return;
22                             } else if (cause instanceof SSLHandshakeException) {
                          logger.error("Problem during handshake "+cause.getMessage());
23                        ctx.getChannel().close();
                          return;
24                    }
                  }
25
                  super.exceptionCaught(ctx, e);
26            }

27

28

             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                26
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 27 of 66



 1   Response: floragunn denies that it has engaged in any copyright infringement, admits that

 2   floragunn released the code in paragraph 45, but denies that the code was released on December
 3
     10, 2016.
 4
     Paragraph 46
 5

 6          Allegation: That code is substantively identical to the following Elastic code
            included in the binary of Elastic Shield released June 24, 2015:
 7
            @Override
 8          protected void exceptionCaught(ChannelHandlerContext ctx, ExceptionEvent e)
            throws
 9
            Exception {
10          if (!lifecycle.started()) {
            return;
11          }
            Throwable t = e.getCause();
12          if (isNotSslRecordException(t)) {
13          if (logger.isTraceEnabled()) {
            logger.trace("received plaintext http traffic on a https channel, closing
14          connection
            {}", t, ctx.getChannel());
15          } else {
            logger.warn("received plaintext http traffic on a https channel, closing
16          connection
17          {}", ctx.getChannel());
            }
18          ctx.getChannel().close();
            } else if (isCloseDuringHandshakeException(t)) {
19          if (logger.isTraceEnabled()) {
            logger.trace("connection {} closed during handshake", t, ctx.getChannel());
20          } else {
21          logger.warn("connection {} closed during handshake", ctx.getChannel());
            }
22          ctx.getChannel().close();
            } else {
23          super.exceptionCaught(ctx, e);
            }
24
            }
25
26   Response: floragunn denies that it has engaged in any copyright infringement and therefore

27   denies Elastic’s allegations in paragraph 46. floragunn further denies that its code is
28
     “substantively identical” to code in the binary of Elastic Shield released on June 25, 2015.
             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                27
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 28 of 66



 1   floragunn specifically denies that any similarities are due to copying of any protectable

 2   expression original to Elastic.
 3
     Paragraph 47
 4
            Allegation: Ignoring non-substantive differences in the code, it is clear that the
 5
            floragunn code (on the left) is copied from or, at least, a derivative work of the
 6          Elastic code (on the right). A larger version of this graphic is attached to this
            Complaint as Exhibit D.
 7
 8

 9

10
11

12

13   Response: floragunn denies that it has engaged in any copyright infringement and therefore

14   denies Elastic’s allegations in paragraph 47 of the amended complaint. floragunn further

15   denies that the changes Elastic proposes in paragraph 47 render anything “clear.” floragunn
16   specifically denies that the side-by-side comparison in paragraph 47, which Elastic created
17
     by deleting code text that appears in floragunn’s code and inserting code text that does not
18
     appear in floragunn’s code, as well as re-formatting floragunn’s source code text, supports
19
     the conclusions Elastic purports to make. floragunn notes that Elastic’s changes to
20

21   floragunn’s actual code include:

22          a. Changed this:           if(this.lifecycle.started()) {
               to this:                if(!lifecycle.started()) {
23
            b. Added this:             super.exceptionCaught(ctx, e);
24                                     return;
                                       }
25
            c. Changed this:           final Throwable cause = e.getCause();
26             to this:                Throwable t = e.getCause();
27          d. Changed this:           if(cause instanceof NotSslRecordException) {
               to this:                if(t instanceof NotSslRecordException) {
28

             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                28
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 29 of 66



 1          e. Changed this:                 return;
                                    } else if (cause instanceof SSLException) {
 2               to this:           } else if (t instanceof SSLException) {

 3          f.   Changed this:      logger.error("SSL Problem "+cause.getMessage(),cause);
                 to this:           logger.error("SSL Problem "+t.getMessage(),t);
 4
            g. Changed this:                 return;
 5                                  } else if (cause instanceof SSLHandshakeException) {
                 to this:           } else if (t instanceof SSLHandshakeException) {
 6
            h. Changed this:        logger.error("Problem during handshake "+cause.getMessage());
 7
               to this:             logger.error("Problem during handshake "+t.getMessage());
 8
            i.   Changed this:              return;
 9                                  }
                                    }
10                                  super.exceptionCaught(ctx, e);
                                    }
11
                     to this:       } else {
12                                  super.exceptionCaught(ctx, e);
                                    }
13                                  }
     Paragraph 48
14
15          Allegation: Elastic had not publicly released this source code for Shield at the
            time of floragunn’s copying and/or creation of derivative works from that code.
16
            Elastic is informed and believes and, on that basis, alleges that floragunn
17          decompiled Elastic’s binaries or otherwise gained access to Elastic’s source code
            to create the copies and/or derivative works referenced in Paragraph 45.
18
     Response: floragunn denies that it copied or created derivative works, and on that basis
19
     denies the first sentence. floragunn denies that it decompiled Elastic’s binaries, or that it
20

21   otherwise gained access to Elastic’s source code to copy the material referenced in

22   paragraph 45, and on that basis denies the second sentence.
23   Paragraph 49
24
            Allegation: Subsequent investigation has also revealed floragunn’s copying
25          and/or creation of derivative works from code from the X-Pack plugin for
            Elastic’s Kibana product. The infringed code that Elastic has identified comes
26          from the X-Pack Kibana elements Get Next URL, Saved Objects Client,
            AngularJS Management Screens, callWithRequestFactory, and
27          fetchAllFromScroll. In addition to the examples below, Elastic has identified
28          copying and/or creation of derivative works in April 5, 2017, August 6, 2017,
            and June 4, 2019 commits to Search Guard.
             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                29
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 30 of 66



 1   Response: floragunn denies that it has copied or created derivative works from code

 2   from the X-Pack plugin for Elastic’s Kibana product, and therefore denies the
 3
     allegations of paragraph 49 of the amended complaint.
 4
     Paragraph 50:
 5
            Allegation: As one example, Search Guard code released by floragunn on
 6          March 31, 2018 in get_next_url.js contains the following code:
 7
                const {query, hash} = parse(currentUrl, true);
 8              if (!query.nextUrl) {
                     return `${basePath}/`;
 9              }
                const { protocol, hostname, port, pathname } = parse(query.nextUrl);
10              if (protocol || hostname || port) {
11                   return `${basePath}/`;
                }
12              if (!String(pathname).startsWith(basePath)) {
                     return `${basePath}/`;
13              }
                return query.nextUrl + (hash || '');
14
15   Response: floragunn admits that the Search Guard code released on March 31, 2018

16   contained that code, but denies that the code is “one example” of anything.

17   Paragraph 51:
18          Allegation: That code closely mirrors the following code that Elastic included
19          in a bug fix to the X-Pack Kibana plugin in parse_next.js on April 4, 2017:

20              const { query, hash } = parse(href, true);
                if (!query.next) {
21                return `${basePath}/`;
                }
22
                const { protocol, hostname, port, pathname } = parse(query.next);
23              if (protocol || hostname || port) {
                   return `${basePath}/`;
24              }
                if (!String(pathname).startsWith(basePath)) {
25                 return `${basePath}/`;
                }
26
                return query.next + (hash || '');
27
     Response: floragunn denies that it has engaged in any copyright infringement and
28

             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                30
                Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 31 of 66



 1   therefore denies Elastic’s allegations in paragraph 51 of the amended complaint.

 2   floragunn further denies its code “closely mirrors” Elastic’s code. floragunn specifically
 3
     denies that any similarities are due to copying of any protectable expression original to
 4
     Elastic.
 5
     Paragraph 52:
 6
                Allegation: Ignoring non-substantive differences in the code, it is clear that the
 7
                floragunn code in Paragraph 50 is copied from, or at least a derivative work of,
 8              the Elastic code in Paragraph 51.

 9   Response: floragunn denies that it has engaged in any copyright infringement and
10   therefore denies Elastic’s allegations in paragraph 52 of the amended complaint.
11
     floragunn denies that it is “clear that” the floragunn code in paragraph 50 is copied from
12
     or at least a derivative work of, the Elastic code in paragraph 51, and specifically denies
13
     that any similarities are due to copying of any protectable expression original to Elastic.
14
15   Paragraph 53:

16              Allegation: As another example, Search Guard code released by floragunn on
                October 28, 2018 in get_next_url.js contains the following code:
17
                   const {query, hash} = parse(currentUrl, true, true);
18                 if (!query.nextUrl) {
19                    return `${basePath}/`;
                   }
20                 const { protocol, hostname, port, pathname } = parse(query.nextUrl, false, true);
                   if (protocol !== null || hostname !== null || port !== null) {
21                    return `${basePath}/`;
                   }
22
                   if (!String(pathname).startsWith(basePath)) {
23                    return `${basePath}/`;
                   }
24                 return query.nextUrl + (hash || '');

25   Response: floragunn admits that the Search Guard code released on October 28, 2018
26
     contained that code, but denies that the code is “another example” of anything.
27

28

                DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                      Case No. 4:19-cv-05553-YGR
                                                   31
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 32 of 66



 1   Paragraph 54:

 2          Allegation: That code is nearly identical to the following code that Elastic
            included in a bug fix to the X-Pack Kibana plugin in parse_next.js on January 28,
 3
            2018:
 4
                const {query, hash} = parse(href, true);
 5              if (!query.next) {
                   return `${basePath}/`;
 6              }
                const { protocol, hostname, port, pathname } = parse(
 7
                   query.next,
 8                 false,
                   true
 9              );
                if (protocol !== null || hostname !== null || port !== null) {
10                 return `${basePath}/`;
11              }
                if (!String(pathname).startsWith(basePath)) {
12                 return `${basePath}/`;
                }
13              return query.next + (hash || '');
                 }
14
15   Response: floragunn denies that it has engaged in any copyright infringement and therefore

16   denies Elastic’s allegations in paragraph 54 of the amended complaint. floragunn further denies

17   its code is “nearly identical” to Elastic’s code. floragunn specifically denies that any similarities
18   are due to copying of any protectable expression original to Elastic.
19

20   Paragraph 55:

21          Allegation: Ignoring non-substantive differences in the code, it is clear that the
            floragunn code in Paragraph 53 is copied from, or at least a derivative work of,
22
            the Elastic code in Paragraph 54.
23
     Response: floragunn denies that it has engaged in any copyright infringement and therefore
24
     denies Elastic’s allegations in paragraph 55 of the amended complaint. floragunn denies that it
25
     is “clear” that the floragunn code in paragraph 53 is copied from, or at least a derivative work
26

27   of, the Elastic code in paragraph 54.

28

             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                32
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 33 of 66



 1   Paragraph 56:

 2          Allegation: As another example, Search Guard code released by floragunn on
            October 28, 2018 in get_next_url.js contains the following code:
 3
 4              import { once } from 'lodash';
                import { elasticsearchSignalsPlugin } from '../elasticsearch_signals_plugin';
 5              import { CLUSTER } from '../../../../utils/signals/constants';
                const callWithRequest = once((server) => {
 6               const { callWithRequest } =
                server.plugins.elasticsearch.createCluster(CLUSTER.ALERTING, {
 7
                   plugins: [elasticsearchSignalsPlugin]
 8               });
                 return callWithRequest;
 9              });
                export const callWithRequestFactory = (server, request) =>
10               (...rest) => callWithRequest(server)(request, ...rest)
11
     Response: floragunn admits that the Search Guard code released on October 28, 2018 contained
12
     that code, but denies that the code is “another example” of anything.
13
     Paragraph 57:
14
15          Allegation: That code is nearly identical to the following Elastic code that
            occurs multiple places within the X-Pack Kibana plugin, including in a February
16          28, 2019 commit to call_with_request_factory.js reproduced here:

17              import { once } from 'lodash';
                import { elasticsearchJsPlugin } from '../elasticsearch_js_plugin';
18              const callWithRequest = once((server) => {
19               const config = { plugins: [ elasticsearchJsPlugin ] };
                 const cluster = server.plugins.elasticsearch.createCluster('watcher', config);
20
                 return cluster.callWithRequest;
21              });
                export const callWithRequestFactory = (server, request) => {
22
                 return (...args) => {
23                 return callWithRequest(server)(request, ...args);
                 };
24              };

25   Response: floragunn denies that it has engaged in any copyright infringement and therefore
26
     denies Elastic’s allegations in paragraph 57 of the amended complaint. floragunn further denies
27
     its code is “nearly identical” to Elastic’s code. floragunn specifically denies that any similarities
28
     are due to copying of any protectable expression original to Elastic.
             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                33
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 34 of 66



 1   Paragraph 58:

 2          Allegation: Ignoring non-substantive differences in the code, it is clear that the
            floragunn code in Paragraph 56 is copied from, or at least a derivative work of,
 3
            the Elastic code in Paragraph 57.
 4
     Response: floragunn denies that it has engaged in any copyright infringement and therefore
 5
     denies Elastic’s allegations in paragraph 58 of the amended complaint. floragunn denies that it
 6
     is “clear that” the floragunn code in paragraph 56 is copied from or at least a derivative work of,
 7
 8   the Elastic code in paragraph 57, and specifically denies that any similarities are due to copying

 9   of any protectable expression original to Elastic.
10   Paragraph 59:
11
            Allegation: As one more example, Search Guard code released by floragunn
12          also on August 30, 2019 in fetch_all_from_scroll.js contains the following code:

13              import { ES_SCROLL_SETTINGS } from '../../../../utils/signals/constants';
                export function fetchAllFromScroll(response, callWithRequest, allHits = []) {
14                const { _scroll_id: scrollId, hits: { hits = [] } } = response;
15                if (hits.length) {
                    allHits.push(...hits);
16                  return callWithRequest('scroll', {
                     body: {
17                     scroll: ES_SCROLL_SETTINGS.KEEPALIVE,
                       scroll_id: scrollId
18                   }
19                  }).then(_response => fetchAllFromScroll(_response, callWithRequest, allHits));
                return Promise.resolve(allHits);
20              }

21   Response: floragunn admits that the Search Guard code released on August 30, 2019
22
     contained that code, but denies that the code is “one more example” of anything.
23

24   Paragraph 60:

25          Allegation: That code very closely mirrors the following Elastic code included
            in an April 6, 2017 commit to fetch_all_from_scroll.js reproduced here:
26

27

28

             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                34
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 35 of 66



 1              import { get } from 'lodash';
                import { ES_SCROLL_SETTINGS } from '../../../common/constants';
 2              export function fetchAllFromScroll(response, callWithRequest, hits = []) {
                  const newHits = get(response, 'hits.hits', []);
 3
                  const scrollId = get(response, '_scroll_id');
 4                if (newHits.length > 0) {
                    hits.push(...newHits);
 5                  return callWithRequest('scroll', {
                     body: {
 6                     scroll: ES_SCROLL_SETTINGS.KEEPALIVE,
                       scroll_id: scrollId
 7
                     }
 8                  })
                     .then(innerResponse => {
 9                     return fetchAllFromScroll(innerResponse, callWithRequest, hits);
                     });
10                }
11                return Promise.resolve(hits);
                }
12
     Response: floragunn denies that it has engaged in any copyright infringement and therefore
13
     denies Elastic’s allegations in paragraph 60 of the amended complaint. floragunn further denies
14
15   its code “very closely mirrors” Elastic’s code. floragunn specifically denies that any similarities

16   are due to copying of any protectable expression original to Elastic.

17   Paragraph 61:
18          Allegation: Ignoring non-substantive differences in the code, it is clear that the
19          floragunn code in Paragraph 59 is copied from, or at least a derivative work of,
            the Elastic code in Paragraph 60.
20
     . Response: floragunn denies that it has engaged in any copyright infringement and therefore
21
     denies Elastic’s allegations in paragraph 61 of the amended complaint. floragunn denies that it
22

23   is “clear” that the floragunn code in paragraph 59 is copied from, or at least a derivative work

24   of, the Elastic code in paragraph 60, and specifically denies that any similarities are due to

25   copying of any protectable expression original to Elastic
26

27

28

             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                35
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 36 of 66



 1   Paragraph 62:

 2          Allegation: A comment made by a floragunn programmer in a June 4, 2019
            Search Guard commit provides further proof of copying because it indicates that
 3
            the programmer did not understand the reason that a variable in the source code
 4          was formatted in a particular way. Programmers must choose the format or
            formats for the names of variables in their source code. This choice is often more
 5          than stylistic, because it can affect compatibility with other programs and
            operating systems. One such format is “snake case” where a programmer
 6          replaces all spaces with “_.” Accordingly, a variable named “first variable”
            would be written in snake case as “first_variable.”
 7
 8   Response: floragunn denies that the comment provides “further proof of copying” and

 9   therefore denies allegations in the first sentence of paragraph 62. floragunn admits the
10   allegations in the remaining sentences of paragraph 62.
11
     Paragraph 63:
12
            Allegation: Elastic’s X-Pack Kibana plugin formats variables in “snake case” to
13          remain compatible with the X-Pack plugin for Elasticsearch—but, on
            information and belief, that reason for formatting variables in “snake case” is not
14          present for the infringing Search Guard code. Although the reason for use of
15          “snake case” is absent, floragunn’s infringing code also uses
            “snake case” for the “bulk_create” variable. But a floragunn programmer left a
16          comment in the infringing Search Guard code noting that s/he could not
            determine why the code used “snake case” for the “bulk_create” variable,
17          writing: “@todo Why the snake case here? What do our permissions look like.”
18   Response: floragunn denies having sufficient information to respond to the allegations in the
19
     first sentence of paragraph 63 regarding Elastic’s X-Pack variables, and therefore denies such
20
     allegations. floragunn denies that it has “infringing code” and on that basis denies allegations in
21
     the remainder of the first sentence of paragraph 63. floragunn denies that it has “infringing
22

23   code” and on that basis denies allegations in the second sentence of paragraph 63. floragunn

24   admits that the comment alleged in the third sentence of paragraph 63 was in its code, but

25   denies the remainder of the allegations in the third sentence of paragraph 63.
26
     Paragraph 64
27
            Allegation: floragunn’s Search Guard product directly competes with the
28
            security features in Elastic’s X-Pack and X-Pack Kibana plugin.
             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                36
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 37 of 66



 1
     Response: floragunn admits the allegations in paragraph 64 of the amended complaint.
 2
     Paragraph 65
 3
 4          Allegation: Elastic is informed and believes, and, on that basis alleges that
            floragunn knew that Elastic had its principal place of business in the Northern
 5
            District of California.
 6
     Response: floragunn admits the allegations in paragraph 65 of the amended complaint,
 7
     except that it is floragunn’s understanding that elasticsearch B.V.’s principal place of
 8
     business is in the Netherlands.
 9

10   Paragraph 66

11
            Allegation: floragunn maintains significant and ongoing commercial ties to the
12          Northern District of California. The industry that provides security features for
            Elastic Stack is very small, and, Elastic is informed and believes, is composed of
13          at most six companies. Despite the small number of companies providing
            security features for Elastic Stack, the customer base for Elastic Stack security
14          features is broad. floragunn boasts of a “global customer base,” including “many
15          of the tech giants.” Due to the prominence of the technology industry in the
            Northern District of California, many of these companies are headquartered in,
16          maintain offices in, or do significant business in the Northern District of
            California.
17
     Response: floragunn denies having sufficient information to respond to the allegations in
18

19   paragraph 66 of the amended complaint, and therefore denies such allegations.

20   Paragraph 67

21
            Allegation: Before Elastic commenced this lawsuit, floragunn hosted its
22          infringing source code on a website run by GitHub, Inc. GitHub, Inc. is
            headquartered and maintains its principal place of business in San Francisco,
23          California, within the Northern District of California. floragunn currently hosts
            infringing source code through GitLab Inc., a company also headquartered in
24
            San Francisco, California, within the Northern District of California.
25
     Response: floragunn denies the allegations in paragraph 67 of the amended complaint,
26
     because as explained in floragunn’s answers to Elastic’s allegations above, floragunn
27

28

             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                37
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 38 of 66



 1   has never hosted “infringing code.” In addition, floragunn does not host its source code

 2   through GitLab, Inc.
 3
     Paragraph 68
 4
            Allegation: Further, Elastic is informed and believes, and, on that basis, alleges
 5
            that, floragunn made commercial use of its infringing Search Guard product by
 6          purposefully marketing and licensing that product to customers in the Northern
            District of California. By way of example, Elastic is informed and believes, and,
 7          on that basis, alleges that floragunn licensed its Search Guard software to: (1)
            PayPal Holdings, Inc., a company that, on information and belief, has its principal
 8          place of business in San Jose, California; (2) AppsCode, a company that, on
            information and belief, has its principal place of business in San Leandro,
 9
            California, for use in AppsCode’s CubeDB software; (3) NVIDIA, a company
10          that, on information and belief, has its principal place of business in Santa Clara,
            California; (4) Zuora, a company that, on information and belief, has its principal
11          place of business in San Mateo, California; and (5) OpenTable, Inc., a company
            that, on information and belief, has its principal place of business in San
12          Francisco, California.
13
     Response: floragunn denies the allegations in paragraph 68 of the amended complaint,
14
     because as explained in floragunn’s answers to Elastic’s allegations above, Search
15
     Guard is not an “infringing product.”
16

17   Paragraph 69

18          Allegation: Additionally, over a span of several days in March 2019, floragunn
19          actively promoted Search Guard to California entities and individuals while
            hosting a booth at a data security conference at the Moscone Center in San
20          Francisco, California.

21   Response: floragunn admits that it hosted a booth at a data security conference in San
22
     Francisco in March 2019 to promote Search Guard. floragunn denies having knowledge
23
     and information as to whether it promoted Search Guard to “California entities and
24
     individuals,” and therefore denies such allegations.
25
26
     Paragraph 70
27

28          Allegation: floragunn’s marketing and commercial licensing of a directly
            competing product that infringes Elastic’s copyright demonstrates an intent
             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                38
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 39 of 66



 1          knowingly to harm Elasticsearch, Inc. a company with its principal place of
            business in Mountain View, California. It further shows that floragunn directed
 2          its infringing activities at the Northern District of California.
 3
     Response: floragunn denies the allegations in paragraph 70 of the amended complaint
 4
     because it has not engaged in any “infringing activities” in this District or any other.
 5
     Paragraph 71
 6

 7          Allegation: floragunn’s infringement of Elastic’s copyright has caused and
            continues to cause Elastic injury in the Northern District of California.
 8
     Response: floragunn denies the allegations in paragraph 71 of the amended complaint,
 9

10   because as explained in floragunn’s answers to Elastic’s allegations above, floragunn

11   has not infringed any of Elastic’s copyrights.
12   Paragraph 72
13
            Allegation: floragunn’s marketing and distribution of infringing Search Guard
14          software causes third party Search Guard users to incorporate code that infringes
15          Elastic’s copyrights in X-Pack and the X-Pack Kibana plugin. Those third parties
            therefore necessarily reproduce and use Elastic’s proprietary X-Pack and/or X-
16          Pack Kibana plugin code when they incorporate Search Guard into their
            adoptions of Elasticsearch, thereby infringing Elastic’s copyrights.
17
     Response: floragunn denies the allegations in paragraph 72 of the amended complaint,
18

19   because as explained in floragunn’s answers to Elastic’s allegations above, floragunn has not

20   infringed any of Elastic’s copyrights.

21   Paragraph 73
22
            Allegation: Additional third parties have incorporated floragunn’s infringing
23          code into products and services they offer publicly. Elastic has investigated to
            identify third parties who have incorporated floragunn’s infringing code into
24
            their products and services.
25
     Response: floragunn denies the allegations in paragraph 73 of the amended complaint,
26
     because as explained in floragunn’s answers to Elastic’s allegations above, floragunn
27
     has not infringed any of Elastic’s copyrights.
28

             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                39
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 40 of 66



 1   Paragraph 74

 2
            Allegation: Among other infringing third party products and services that
 3          Elastic has identified, Amazon.com, Inc.’s and Amazon Web Services Inc.’s
            Open Distro for Elasticsearch (“Open Distro”) and Amazon Elasticsearch
 4          Service (“AESS”) offerings both contain and/or contained infringing code that
            originated with floragunn. Open Distro contains and/or contained infringing code
 5
            related to floragunn’s infringement of Elastic’s copyrights in X-Pack and the X-
 6          Pack Kibana plugin. AESS contains or contained infringing code related to
            floragunn’s infringement of Elastic’s copyrights in X-Pack. Rackspace US, Inc.’s
 7          ObjectRocket for Elasticsearch contains or contained infringing code related to
            infringement of Elastic’s copyrights in X-Pack and the X-Pack Kibana plugin.
 8          And IBM Corporation’s IBM Cloud Databases for Elasticsearch contains or
            contained infringing code related to infringement of Elastic’s copyrights in X-
 9
            Pack.
10
     Response: floragunn denies the allegations in paragraph 74 of the amended complaint,
11
     because as explained in floragunn’s answers to Elastic’s allegations above, floragunn
12

13   has not infringed any of Elastic’s copyrights, and therefore users of Search Guard do not

14   use infringing code.

15   Paragraph 75
16
            Allegation: floragunn is undoubtedly aware that its conduct is unlawful. On the
17          website for Search Guard, floragunn states that, just because “the source code of
            a piece of software is available for anyone to view and inspect,” that “does not
18          necessarily mean that the product is available at no cost, and it does not mean
19          that it is solely a community product.” floragunn goes on to warn “it is illegal to
            take our enterprise features into production without purchasing a license. This
20          can lead to serious legal consequences, which can bring more harm and costs
            to a company . . . .” (emphasis added).
21
     Response: floragunn denies the allegations in paragraph 75 of the amended complaint because
22

23   it has done nothing “unlawful,” and further respectfully directs the Court to floragunn’s

24   response to paragraph 76 of the amended complaint, below.

25
26   Paragraph 76
27
            Allegation: floragunn actively sought to avoid United States copyright law. On
28          September 4, 2019, Elastic submitted Notices of Copyright Infringements under
            the DMCA to two websites that hosted floragunn’s infringing code, GitHub, Inc.
             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                40
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 41 of 66



 1           and Sonatype Inc. On or about September 11, 2019, GitHub and Sonatype
             removed floragunn’s infringing code from their websites. Pursuant to the
 2           DMCA, floragunn then had the opportunity to submit counter notifications
             stating that Elastic’s assertion that their content infringed Elastic’s copyrights
 3
             was mistaken. Submitting a counter notification could potentially have led to
 4           GitHub and Sonatype restoring floragunn’s content to their websites. Elastic is
             not aware of any such counter notification by floragunn, and, on information and
 5           belief, floragunn did not take this opportunity to assert that its code did not
             infringe Elastic’s copyright.
 6
     Response: floragunn denies the allegations in paragraph 76 of the amended complaint and
 7
 8   further states that the allegations in the entire section of Elastic’s amended complaint titled

 9   “Floragunn Attempts to Avoid Enforcement of United States Copyright Law” (paragraphs 75-
10   80) are gratuitous attempts to smear floragunn. Elastic makes no legal claims in its pleadings
11
     against floragunn based any of floragunn’s alleged actions related to DMCA. For example,
12
     Elastic’s statement that “floragunn actively sought to avoid United States copyright law” is
13
     false. Nothing floragunn has done in response to the DMCA notice can reasonably be described
14
15   as “avoiding” the law. Elastic mischaracterizes what the DMCA process is, and why floragunn

16   moved its source code to an offshore host after GitHub took down floragunn’s content after

17   being served with a DMCA notice. Likewise, Elastic’s claim that it had an opportunity to
18   submit counter notifications omits that the DMCA provides that a counter notification will have
19
     no effect if “the person who submitted the notification . . . has filed an action . . . .” 17 U.S.C. §
20
     512(g)(2)(B). Because Elastic filed its original complaint in this action on September 4, 2019, a
21
     counter notification would have had no effect. On September 12, 2019, floragunn moved its
22

23   source code to a repository hosted by AWS (Amazon). Elastic followed up immediately with

24   another DMCA notice to Amazon, which resulted in floragunn voluntarily removing the content

25   from the AWS site. At that point, floragunn’s only practical recourse to protect its code from
26
     being wrongfully taken down by Elastic was to use a host that would not seek to avail itself of
27
     the safe harbor protection of DMCA.
28

             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                41
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 42 of 66



 1   Paragraph 77

 2
            Allegation: What floragunn did do, however, was switch the hosting of its
 3          infringing content to a different provider: Amazon Web Services, Inc. Amazon
            Web Services, Inc. maintains multiple offices in the Northern District of
 4          California.
 5
     Response: floragunn denies the allegations in paragraph 77 of the amended complaint
 6
     because it has never sought to host “infringing content,” and respectfully directs the
 7
     Court to floragunn’s response to Paragraph 76 above.
 8

 9   Paragraph 78

10          Allegation: On September 12, 2019, Elastic sent a Notice of Copyright
11          Infringements under the DMCA to Amazon Web Services, Inc., and Amazon
            Web Services, Inc. removed floragunn’s infringing code from its website on
12          September 13, 2019. On information and belief, floragunn again did not take the
            opportunity to submit a counter notification and assert that its content did not
13          infringe Elastic’s copyrights. Once again, however, floragunn switched the
            hosting of its infringing content to a different provider.
14
15   Response: floragunn denies the allegations in paragraph 78 of the amended complaint

16   because it has never sought to host “infringing code,” and respectfully directs the Court

17   to floragunn’s response to Paragraph 76 above.
18   Paragraph 79
19

20          Allegation: It appears that floragunn’s choice of the new host for its downloads
            was driven by a desire by floragunn to avoid takedowns required by the law of
21          the United States. floragunn began hosting its infringing downloads through
            BlueAngelHost PVT. LTD. BlueAngelHost PVT. LTD. advertises “DMCA
22
            Ignored Hosting.” It boasts that “Purchasing USA-based hosting for a site that
23          is not legal to be run in America is not a sensible thing to do. Offshore hosting

24          can be helpful for less scrupulous businesses who wish to bypass local laws or
            regulations, particularly for issues like copyright law, which is also known as
25          no DMCA hosting” (emphasis added). BlueAngelHost PVT. LTD. lists a postal
            address in Serbia on its website and advertises data centers in Bulgaria, Russia,
26
            and the Netherlands.
27

28

             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                42
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 43 of 66



 1   Response: floragunn denies the allegations in paragraph 79 of the amended complaint

 2   because it has never sought to host “infringing code,” or hosted “infringing downloads”
 3
     and because it is false that DMCA “takedowns are required by the law of the United
 4
     States.” Elastic’s statement in paragraph that 79 of the amended complaint that DMCA
 5
     “takedowns [are] required by the law of the United States” is false; instead, the DMCA
 6
     provides certain safe harbor protections for hosts that take down material in response to
 7
 8   a DMCA notice, even if the claim of infringement is incorrect. Likewise, floragunn’s

 9   decision to use a host that would not remove content simply based on an accusation of
10   infringement is not an attempt to “avoid” copyright law. floragunn further respectfully
11
     directs the Court to floragunn’s response to Paragraph 76 above.
12
     Paragraph 80
13

14          Allegation: Months after this lawsuit was filed, floragunn continues to include
            infringing code in Search Guard. In early October 2019, floragunn released new
15          versions of its Search Guard products through web services run by GitLab Inc.,
            Sonatype Inc., and floragunn’s own website. These new versions purport to
16          remove the infringing code that Elastic identified in its initial complaint.
17          However, floragunn did not remove all instances of copying. The new versions
            of Search Guard continue to, at least, contain code that infringes Elastic’s
18          copyrights in its X-Pack Kibana plugin, as identified in this First Amended
            Complaint. Elastic continues to investigate floragunn’s Search Guard code for
19          instances of infringement and may identify further infringement.
20

21   Response: floragunn denies the allegations in paragraph 80 of the amended complaint because

22   Search Guard has never contained “infringing code” nor did floragunn remove “all instances of

23   copying,” from its code since floragunn never copied anything from X-Pack in the first place.
24
     floragunn further notes that Elastic has had four years to “investigate” floragunn’s publicly
25
     available code for instances of infringement, and has only been able to point to about 100 lines
26
     out of more than 60,000 lines of Search Guard code to make its allegations of infringement -- all
27
     of which are meritless and rebutted above. Elastic’s threat to further “investigate floragunn’s
28

             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                43
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 44 of 66



 1   Search Guard code for instances of infringement” speaks more to Elastic’s true intentions of

 2   harassing and injuring floragunn’s business that it does about pursuing meritorious claims of
 3
     infringement, which do not exist.
 4
     Paragraph 81
 5

 6          Allegation: Elastic incorporates by reference each of the allegations in the
            preceding paragraphs of this Complaint as if fully set forth here.
 7
     Response: floragunn restates and realleges each of its responses in the above paragraphs
 8
     of this Answer.
 9

10   Paragraph 82

11
            Allegation: Before initiating this action, Elastic registered, effective August 14,
12          2019, versions 1.0.0 and 2.0.0 of Elasticsearch Shield (the predecessor name for
            X-Pack) and versions 5.0.0, 6.0.0, 6.2.0, 6.2.x, and 6.3.0 of X-Pack under
13          Registration Numbers TX 8-762-996, TX 8-762994, TX 8-762-975, TX 8-762-
            985, TX 8-762-987, TX 8-762-988, and TX 8-762-991, respectively. Elastic
14          further registered, effective September 9, 2019, versions 1.1.1, 1.3.0, 2.0.0-beta1,
15          and 2.0.0-beta2 of Elasticsearch Shield under Registration Numbers TX 8-773-
            254, TX 8773-258, TX 8-773-261, and TX 8-773-263, respectively. Elastic
16          additionally registered version 2.3.2 of the Kibana Shield plugin and versions
            5.2.0, 5.3.1, 5.6.7, and 6.4.0 of the X-Pack Kibana plugin under Registration
17          Numbers TX 8-796-945, TX 8-777-406, TX 8-777-412, TX 8-778-023, and TX
            8-778-024, respectively, effective September 19, 2019; version 5.4.0 of the X-
18          Pack Kibana plugin under Registration Number TX 8-796-010, effective
19          November 4, 2019; and version 7.2.0 of the X-Pack Kibana plugin under
            Registration Number TX 8-796-013, effective October 31, 2019. Copies of those
20          Certificates of Registration are attached as Exhibits E through V to this First
            Amended Complaint.
21
     Response: floragunn denies that it has information sufficient to respond to the allegations in
22

23   paragraph 82 of the amended complaint, and therefore denies such allegations.

24   Paragraph 83

25
            Allegation: These works contain copyrightable subject matter for which
26          copyright protection exists under the Copyright Act, 17 U.S.C. § 101, et seq.
            elasticsearch B.V. is the exclusive owner of all rights in these copyrighted works.
27          Elasticsearch, Inc. holds the exclusive license from elasticsearch B.V. to enforce
            the copyright in and distribute copies of these works in, among other territories,
28
            the United States.
             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                44
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 45 of 66



 1   Response: floragunn denies that it has information sufficient to respond to the

 2   allegations in paragraph 83 of the amended complaint, and therefore denies such
 3
     allegations.
 4
     Paragraph 84
 5

 6          Allegation: Through the actions described herein, floragunn has infringed and
            will continue to infringe Elastic’s copyrights in the X-Pack and X-Pack Kibana
 7          plugin code by, at least, reproducing, preparing derivative works from, and
            distributing copies of those copyrighted works.
 8
     Response: floragunn denies the allegations in paragraph 84 of the amended complaint
 9

10   for the reasons set forth above in this Answer.

11   Paragraph 85
12
            Allegation: floragunn’s infringing conduct alleged herein was and continues to
13          be willful and with full knowledge of Elastic’s rights in the copyrighted works,
            and that conduct has enabled floragunn to profit illegally from infringement.
14
15   Response: floragunn denies the allegations in paragraph 85 of the amended complaint

16   for the reasons set forth above in this Answer.

17   Paragraph 86
18

19          Allegation: Elastic is entitled to an injunction restraining floragunn, its officers,
            agents, employees, assigns, and all persons acting in concert with them from
20          engaging in further infringement of Elastic’s copyrights.

21   Response: floragunn denies the allegations in paragraph 86 of the amended complaint
22
     for the reasons set forth above in this Answer.
23
     Paragraph 87
24

25          Allegation: Elastic is entitled to recover from floragunn the damages it has
            sustained and will sustain as a result of floragunn’s wrongful acts as alleged
26          herein. Elastic is further entitled to recover from floragunn the gains, profits, and
            advantages it has obtained as a result of floragunn’s wrongful acts. The full
27          extent of Elastic’s damages and the gains, profits, and advantages floragunn has
            obtained by reason of its aforesaid acts of copyright infringement cannot be
28
            determined at this time, but will be proven at trial. Further, Elastic is entitled to
             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                45
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 46 of 66



 1          recover costs and reasonable attorneys’ fees from floragunn as a result of the
            wrongful acts alleged herein.
 2
     Response: floragunn denies the allegations in paragraph 87 of the amended complaint
 3
 4   for the reasons set forth above in this Answer.

 5   Paragraph 88
 6
            Allegation: Elastic incorporates by reference each of the allegations in the
 7          preceding paragraphs of this Complaint as if fully set forth here.
 8   Response: floragunn restates and realleges each of its responses in the above paragraphs
 9
     of this Answer.
10
     Paragraph 89
11

12          Allegation: floragunn’s distribution of infringing Search Guard software
            induces, causes, encourages, and materially contributes to Search Guard users
13          and third parties that incorporate Search Guard code into their products and
            services infringing Elastic’s copyrights in the X-Pack and/or X-Pack Kibana
14          plugin code by engaging in unauthorized reproduction and distribution of works
15          containing Elastic’s copyrighted material.

16   Response: floragunn denies the allegations in paragraph 89 of the amended complaint

17   for the reasons set forth above in this Answer.
18   Paragraph 90
19
            Allegation: Elastic is informed and believes, and, on that basis, alleges that
20          floragunn derived substantial financial benefit from Search Guard users’ and
21          third parties’ infringement of Elastic’s copyrights in X-Pack and/or the X-Pack
            Kibana plugin.
22
     Response: floragunn denies the allegations in paragraph 90 of the amended complaint
23
     for the reasons set forth above in this Answer.
24

25   Paragraph 91

26
            Allegation: floragunn’s marketing, commercial distribution of, licensing of, and
27          profit from infringing Search Guard software shows that it knowingly,
            intentionally, willfully, and purposefully induced, caused, encouraged, and
28          materially contributed to, and continues to knowingly, intentionally, willfully,
            and purposefully induce, cause, encourage, and materially contributes to, Search
             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                46
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 47 of 66



 1          Guard users’ and third parties’ infringement of Elastic’s copyrights in X-Pack
            and/or the X-Pack Kibana plugin.
 2
     Response: floragunn denies the allegations in paragraph 91 of the amended complaint
 3
 4   for the reasons set forth above in this Answer.

 5   Paragraph 92
 6
            Allegation: floragunn has the ability to prevent Search Guard users and third
 7          parties from infringing Elastic’s copyrights in the X-Pack and X-Pack Kibana
            plugin code by omitting the infringing code from its Search Guard software
 8          product. However, floragunn has not prevented Search Guard users and third
            parties from infringing Elastic’s copyrights in the X-Pack and X-Pack Kibana
 9
            plugin code.
10
     Response: floragunn denies the allegations in paragraph 92 of the amended complaint
11
     for the reasons set forth above in this Answer, and because Search Guard does not
12

13   infringe Elastic’s code.

14   Paragraph 93

15
            Allegation: floragunn, through its knowing and intentional inducement,
16          causation, encouragement, and material contribution to the infringement of
            Elastic’s copyrights in the X-Pack and X-Pack Kibana plugin code by Search
17          Guard users and third parties, is committing and/or is contributorily and
            vicariously liable for the acts of infringement by Search Guard users and third
18          parties. Each act of infringement that floragunn knowingly and intentionally
19          induced, caused, encouraged, and materially contributed to is a separate and
            distinct act of infringement.
20
     Response: floragunn denies the allegations in paragraph 93 of the amended complaint
21
     for the reasons set forth above in this Answer.
22
     Paragraph 94
23
            Allegation: Elastic is entitled to an injunction restraining floragunn, its officers,
24
            agents, employees, assigns, and all persons acting in concert with them from
25          actions inducing, causing, encouraging, or materially contributing to Search
            Guard users’ and third parties’ infringement of Elastic’s copyrights.
26
     Response: floragunn denies the allegations in paragraph 94 of the amended complaint
27
     for the reasons set forth above in this Answer.
28

             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                47
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 48 of 66



 1   Paragraph 95

 2
             Allegation: Elastic is entitled to recover from floragunn the damages it has
 3           sustained and will sustain as a result of floragunn’s acts inducing, causing,
             encouraging, or materially contributing to Search Guard users’ and third parties’
 4           infringement of Elastic’s copyrights. Elastic is further entitled to recover from
             floragunn the gains, profits, and advantages it has obtained as a result of its acts
 5
             inducing, causing, encouraging, or materially contributing to Search Guard
 6           users’ and third parties’ infringement of Elastic’s copyrights. The full extent of
             Elastic’s damages and the gains, profits, and advantages floragunn has obtained
 7           by reason of its aforesaid acts of copyright infringement by Search Guard users
             and third parties cannot be determined at this time but will be proven at trial.
 8           Further, Elastic is entitled to recover costs and reasonable attorneys’ fees from
             floragunn as a result of the acts inducing, causing, encouraging, or materially
 9
             contributing to Search Guard users’ and third parties’ infringement of Elastic’s
10           copyrights alleged herein.

11   Response: floragunn denies the allegations in paragraph 95 of the amended complaint
12   for the reasons set forth above in this Answer.
13
                                                  DEFENSES
14
             Elastic’s claims of copyright infringement concern a total of only about 100 out of more
15
     than 60,000 lines of source code that makes up the totality of floragunn’s Search Guard security
16

17   plugin. floragunn denies that any similarities are due to copying of any protectable expression

18   original to Elastic, for at least the reasons stated below.

19           floragunn alleges and asserts the following defenses in response to the allegations
20   contained in the amended complaint, undertaking the burden of proof only to the extent that they
21
     are deemed affirmative defenses by law. floragunn specifically reserves all rights to allege
22
     additional defenses and counterclaims that become known through its investigation into Elastic’s
23
     allegations in the course of discovery.
24

25   First Defense – Independent Creation

26          1.       The Search Guard security plugin was created independently.

27          2.       floragunn’s security plugin Search Guard traces its roots to October 2013, when
28
     Hendrik Saly, then an independent programmer, but now floragunn’s Chief Technology Officer,
             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                48
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 49 of 66



 1   developed the first complete security plugin solution for the Elasticsearch search engine,

 2   appropriately called “Elasticsearch Security Plugin” (“ESP”). ESP was and is open code and has
 3
     been publicly visible for all since 2013.
 4
           3.       At the time, Elastic had not developed and was not offering a security plugin for
 5
     its Elasticsearch search engine.
 6
           4.       In January 2015, Mr. Saly began work on “Elastic Defender” (“Defender”), an
 7
 8   advanced security plugin based on ESP.

 9         5.       In January 2015, Elastic finally released its own security plugin for Elasticsearch
10   called “Shield.” The source code for Shield was not open to the public, and Shield lacked many
11
     of the features that had been included in Defender, such as Kerberos, Field Level Security,
12
     Document Level Security, Index based output for audit events, Native Realm for storing users,
13
     and PKI authentication. In short, Shield was an objectively inferior security product when
14
15   compared to ESP and its successor Defender.

16         6.       That same month, January 2015, Shay Banon, the founder of Elastic, emailed

17   Hendrik Saly, writing that he:
18          Just came across your Elasticsearch security plugin and we are looking for security and
19          generally talented engineers with elastic knowledge to joining our company. Interested?
            Up for a quick chat?
20
     A period of interviewing ensued. As part of those discussions, in April 2015, Mr. Saly provided
21
     the source code for Defender to Mr. Banon and therefore to Elastic. Defender’s source code had
22

23   not been made publicly available at that point. Ultimately, Elastic did not offer Mr. Saly

24   employment.

25          7.      In May 2015, floragunn acquired an exclusive license from Mr. Saly for the
26
     Defender security plugin and set out to improve the code for the product before formally launching
27
     Defender rebranded as “Search Guard.” floragunn made the source code for Defender / Search
28
     Guard available to the public on May 25, 2015.
             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                49
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 50 of 66



 1          8.      In June 2015, two months after Mr. Saly provided the source code for Defender to

 2   Elastic, and a month after floragunn made the source code for Search Guard public, Elastic released
 3
     Shield version 1.3.0, which for the first time contained a PKI authentication feature and an Index
 4
     Output for audit event feature. These features had never been part of Shield before, but both had
 5
     previously been included in Defender (the predecessor to floragunn’s Search Guard). In October
 6
     2015, Elastic released Shield version 2.0, which for the first time, contained the features Field
 7
 8   Level Security and Document Level Security features. These features had not been part of Shield

 9   in any previous release, but had previously been included in Defender.
10          9.      There can be no doubt that Hendrik Saly and floragunn were the security plugin
11
     innovators, and Elastic the follower. Considering floragunn’s expertise, and Elastic’s late start in
12
     the security plugins, there was never any need for floragunn to copy Elastic’s code since its security
13
     plugin development capabilities already exceeded Elastic’s. Moreover, the idea that floragunn
14
15   would copy code from Elastic as alleged in its amended complaint, and then publicly post that

16   code for all to see, and therefore jeopardize its entire business and reputation defies logic. All of

17   floragunn’s code was independently created, and therefore does not infringe Elastic’s code.
18   Second Defense – No Copyright Infringement
19
            10.     floragunn does not infringe, has not infringed (directly, contributorily, or
20

21
     by inducement), and is therefore not liable for infringement of any valid copyright or copyrights
22

23   of Elastic, including, without limitations, any copyright rights in the works that are the subject of

24   Plaintiff’s Amended Complaint, including but not limited to the registered copyrights identified

25   in paragraph 82 of the amended complaint.
26
            11.     Among other things, the Elasticsearch search engine and Kibana for which both
27
     the Shield (later X-Pack) and Search Guard plugins are created are based on open source code
28
     authored by others, such as Lucene, Netty, AngularJS and Node.js. Elasticsearch and Kibana
             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                50
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 51 of 66



 1   necessarily rely on a variety of code and syntax that was created by others. This means that

 2   substantial portions of the Elasticsearch and Kibana computer code are not original to Elastic.
 3
            12.     Like Elasticsearch and Kibana, aspects of Shield and X-Pack are based on code not
 4
     original to Elastic, including but not limited to open source libraries or code such as Lucene, Netty,
 5
     AngularJS, Lodash, and Node.js, and since such aspects are not Elastic’s original expression, they
 6
     are not entitled to copyright protection.
 7
 8    Third Defense -- Elements Not Protected by Copyright

 9          13.     Elasticsearch is designed specifically to allow the creation of plugins like Shield
10   and Search Guard to extend its functionality. Elastic has long documented the specific means
11
     that developers should follow when creating Elasticsearch plugins. The requirements for a plugin
12
     to operate necessarily constrain the choices made by plugin developers. This is analogous to
13
     third-party upgrade kits for physical appliances; for example, a turbocharger for a car necessarily
14
15   will need to physically mate with the engine of the car, and thus the design choices for a

16   turbocharger for a Corvette will necessarily be constrained by the physical design of a Corvette.

17   Search Guard likewise must behave in certain ways in order for it to operate with Elasticsearch.
18          14.     Elastic’s own Shield product likewise is a plugin for Elasticsearch, and thus the
19
     design choices for Shield were also constrained by the need to operate with Elasticsearch. Just as
20
     two turbochargers designed to work with a Corvette will share certain similarities because both
21
     must attach to the same engine, Search Guard and Shield likewise must share some similarities
22

23   because both are plugins for the same Elasticsearch product.

24          15.     Furthermore, Search Guard and Shield (X-Pack) both provide similar

25   functionality for certain features (though the Search Guard product offers more functionality than
26
     Elastic’s security plugin). That similarity in functionality acts as a further constraint on the
27
     design choices that floragunn and Elastic respectively made in designing their products.
28

             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                51
               Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 52 of 66



 1   Returning to the turbocharger analogy, any turbocharger necessarily will include a turbine—that

 2   is because turbochargers use turbines, not because one turbocharger is a copy of another.
 3
            16.      In addition, there are many “tools of the trade” that are known to many in the
 4
     developer community, and that draw on tropes common to computer programming. These tropes
 5
     can result in superficial similarities between independently developed code, especially when the
 6
     code is reviewed by a lay observer who is not familiar with the common programming
 7
 8   conventions that are known to software engineers.

 9          17.     Elastic’s copyright claims are barred to the extent that Elastic claims rights to
10   elements of Elastic’s software or other works that are functional, are not original, or are
11
     otherwise not protectable by copyright or are otherwise not protected by the registered
12
     copyrights identified in paragraph 82 of the Amended Complaint.
13
     Fourth Defense – Fair Use
14
15          18.      Elastic’s claims for copyright infringement are barred in whole or part by the

16   doctrine of fair use pursuant to 17 U.S.C. § 107 in view of the nature of works asserted by Elastic

17   and covered by the copyrights identified in paragraph 82 of the Amended Complaint, the amount
18   (if any) and substantiality of the portions of such works used by floragunn (if any), in relations to
19
     the works as a whole, the purpose and character of any use thereof by floragunn, and the effect,
20
     if any, of such use on the potential market for the works.
21
     Fifth Defense – De Minimis Copying
22

23       19.        Elastic’s claims for copyright infringement are barred by the doctrine of de

24   minimis copying, as any alleged copying of protectable portions of the work that are the subject

25   of the claimed copyrights was de minimis.
26

27

28

               DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                     Case No. 4:19-cv-05553-YGR
                                                  52
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 53 of 66



 1   Sixth Defense – No Intent to Induce Copyright Infringement

 2          20.     floragunn has not engaged in purposeful, culpable expression or conduct designed
 3
     or intended to result in others infringing Elastic’s alleged copyrights and thus is not liable under
 4
     Elastic’s inducement claims.
 5
     Seventh Defense -- No Injunctive Relief
 6
            21.     Elastic has not suffered any irreparable injury, and has an adequate remedy at law,
 7
 8   and injunctive relief is unwarranted because it would be contrary to the public interest.

 9   Eighth Defense – Statute of Limitations
10          22. Elastic’s claims for damages are barred in part by the applicable statute of limitations.
11
                                            COUNTERCLAIMS
12
            As and for its counterclaims against plaintiff Elastic, floragunn alleges as follows:
13
                                                   Parties
14
15          1.      floragunn GmbH (“floragunn”) is a corporation organized and existing under the

16   laws of Germany with its principal place of business in Germany. Upon information and belief,

17   Elasticsearch, Inc. is incorporated in Delaware with a principal place of business in Mountain
18   View, California. Plaintiff elasticsearch B.V. is incorporated in the Netherlands, with a principal
19
     place of business in the Netherlands. (Elasticsearch, Inc. and elasticsearch B.V. are hereinafter
20
     “Elastic”.)
21
                                          Jurisdiction and Venue
22

23          2.      Subject to floragunn’s defenses and denials, floragunn alleges that this Court has

24   jurisdiction over the subject matter of these Counterclaims pursuant to 28 U.S.C. §§ 1331,

25   1338(a), 1367, 2201, and 2202, and venue for these Counterclaims is proper in this district.
26
            3.      This Court has personal jurisdiction over Elastic.
27

28

             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                53
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 54 of 66



 1                                           Factual Background

 2          4.        Elasticsearch is a search and analytics engine owned and operated by Elastic that
 3
     allows users to build upon it and search out their own data.
 4
            5.        Elasticsearch is designed specifically to allow the creation of plugins to extend its
 5
     functionality.
 6
            6.        Elastic has long documented the specific means that developers should follow when
 7
 8   creating Elasticsearch plugins.

 9          7.        Kibana is Elastic’s user interface designed to manage and configure Elasticsearch
10   and other Elastic products and to produce data visualizations including diagrams and dashboards.
11
            8.        Kibana is designed specifically to allow the creation of plugins to extend its
12
     functionality.
13
            9.        Elastic has long referred interested plugin authors to publicly availably posts for
14
15   the specific means that developers should follow when creating Kibana plugins.

16          10.       Elasticsearch and Kibana are themselves based on code not original to Elastic,

17   including but not limited to Lucene, Netty, AngularJS, Lodash, and Node.js.
18          11.       floragunn’s Search Guard is a security plugin for Elasticsearch and Kibana.
19
            12.       Elastic does not claim that floragunn’s Search Guard infringes the Elasticsearch
20
     search engine.
21
            13.       Elastic does not claim that floragunn’s Search Guard infringes Kibana.
22

23          14.       Elastic claims that Search Guard infringes Shield (later the security plugin for

24   Elastic’s X-Pack).

25          15.       Elastic’s Shield is Elastic’s security plugin for Elasticsearch and Kibana.
26
            16.       Like Elasticsearch and Kibana, Shield is based on code not original to Elastic,
27
     including but not limited to open source libraries or code such as Lucene, Netty, AngularJS,
28
     Lodash, and Node.js.
             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                54
               Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 55 of 66



 1          17.     Shield and Search Guard are competitive plugin products for Elasticsearch and

 2   Kibana.
 3
            18.     Many aspects of Shield and Search Guard source code are constrained by choices
 4
     made by the programmers who wrote code that is not original to Elastic, such as Lucene, Netty,
 5
     AngularJS, Lodash, and Node.js. Many aspects of Shield and Search Guard source code are
 6
     constrained by the need for each of Shield and Search Guard to function as a plugin to
 7
 8   Elasticssearch and/or Kibana.

 9          19.     Design choices made by Elastic for Shield are constrained by the need to operate
10   with Elasticsearch and with Kibana.
11
            20.     Design choices made by floragunn for Search Guard are constrained by the need to
12
     operate with Elasticsearch and with Kibana.
13
            21.     The source code for Search Guard and Shield share similarities because both are
14
15   plugins for the same Elastic products (Elasticsearch and Kibana).

16          22.     Aspects of Elastic’s source code in Shield that Elastic claims was infringed are not

17   original to Elastic but are derived from open source libraries or licenses.
18          23.     Aspects of floragunn’s code alleged by Elastic to infringe Shield or X-Pack concern
19
     standard, common, or stock programming practices.
20
            24.     There are many “tools of the trade” that are known to many in the developer
21
     community, and that draw on tropes common to computer programming. These tropes can result
22

23   in superficial similarities between independently developed code, especially when the code is

24   reviewed by a lay observer who is not familiar with the common programming conventions that

25   are known to software engineers.
26
            25.     Certain similarities in the Shield and Search Guard source code identified in the
27
     complaint are superficial similarities between independently created code.
28

               DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                     Case No. 4:19-cv-05553-YGR
                                                  55
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 56 of 66



 1          26.     floragunn’s Search Guard does not infringe Elastic’s source code for Shield because

 2   Search Guard was independently created, because portions of the alleged infringed code are not
 3
     Elastic’s original expression, because portions of the alleged infringing code are designed
 4
     specifically to extend Elasticsearch’s functionality and the choices made by floragunn in the
 5
     creation of Search Guard were constrained by requirements of operating as a plugin to
 6
     Elasticsearch and Kibana; because portions of the alleged infringing code are common tropes well
 7
 8   known and used in the software developer community; or because the alleged infringed code is

 9   not otherwise protected by copyright.
10                                             COUNT ONE
11
                  Declaratory Judgment of Non-Infringement of Asserted Copyrights
12
            27.     floragunn restates and incorporates by reference its allegations in paragraphs 1 to
13
     26 of its Counterclaims.
14
15          28.     An actual case or controversy exists between floragunn and Elastic as to whether

16   the Asserted Copyrights are infringed by floragunn.

17          29.     A judicial declaration is necessary and appropriate so that floragunn may
18   ascertain its rights regarding the Asserted Copyrights.
19
            30.     floragunn has not infringed and does not infringe, directly or indirectly, the
20
     Asserted Copyrights, nor has floragunn contributed to any infringement by any third parties of
21
     Elastic’s copyrights.
22

23                                            COUNT TWO

24                                17 U.S.C. § 512(f) Misrepresentation

25          31.     floragunn restates and incorporates by reference its allegations in paragraphs 1 to
26
     30 of its Counterclaims.
27
            32.     floragunn’s security plugin Search Guard traces its roots to October 2013, when
28
     Hendrik Saly, then an independent programmer, but now floragunn’s Chief Technology Officer,
             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                56
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 57 of 66



 1   developed the first complete security plugin solution for the Elasticsearch search engine,

 2   appropriately called “Elasticsearch Security Plug-in” (“ESP”).
 3
            33.     ESP was and is open source and its source code has been publicly visible for all
 4
     since 2013.
 5
            34.     In 2013, Elastic had not developed and was not offering a security plugin for its
 6
     Elasticsearch search engine.
 7
 8          35.     In January 2015, Mr. Saly began work on “Elastic Defender” (“Defender”), an

 9   advanced security plugin based on ESP.
10          36.     In January 2015, Elastic for the first time released its own security plugin for
11
     Elasticsearch called “Shield.”
12
            37.     The source code for Shield was not open to the public when it was released.
13
            38.     Shield lacked many of the features that had been included in Defender, such as
14
15   Kerberos, Field Level Security, Document Level Security, Index based output for audit events,

16   Native Realm for storing users, and PKI authentication.

17          39.     In January 2015 Shield was an objectively inferior security product when compared
18   to ESP and its successor Defender.
19
            40.     That same month, January 2015, Shay Banon, the founder of Elastic, emailed
20
     Hendrik Saly, writing that he:
21
             Just came across your Elasticsearch security plugin and we are looking for security and
22
             generally talented engineers with elastic knowledge to joining our company. Interested?
23           Up for a quick chat?

24          41.     A period of interviewing ensued.

25          42.     As part of those discussions, in April, 2015, Mr. Saly provided the source code for
26
     Defender to Mr. Banon and therefore to Elastic.
27
            43.     Defender’s source code had not been made publicly available at that point.
28
            44.     Elastic ultimately did not offer Mr. Saly employment.
             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                57
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 58 of 66



 1          45.     Upon information and belief, one or more of Elastic’s agents or employees

 2   reviewed the Defender Source Code provided to Mr. Banon by Mr. Saly.
 3
            46.     Prior to commencing this action in September 2019, at no time did Elasticsearch
 4
     notify Mr. Saly that the code he provided to Elastic infringed any code of Elastic.
 5
            47.     Prior to the date on which it commenced this action in September 2019, at no time
 6
     did Elastic send a takedown notice to any host of Mr. Saly’s code pursuant to the Digital
 7
 8   Millennium Copyright Act (“DMCA”) or otherwise.

 9          48.     In May 2015, floragunn acquired an exclusive license from Mr. Saly for the
10   Defender security plugin and set out to improve the code for the product before formally launching
11
     Defender rebranded as “Search Guard.”
12
            49.     floragunn made the source code for Defender / Search Guard available to the public
13
     on or about May 25, 2015.
14
15          50.     Upon information and belief, Elastic was aware as early as 2015 that floragunn

16   acquired the exclusive rights to Defender.

17          51.     In June 2015, two months after Mr. Saly provided the source code for Defender to
18   Elastic, and a month after floragunn made the source code for Search Guard public, Elastic released
19
     Shield version 1.3.0, which for the first time contained a PKI authentication feature and an Index
20
     Output for audit event feature.
21
            52.     The PKI authentication feature and Index Output feature had never been part of
22

23   Shield prior to version 1.3.0, but both had previously been included in Defender (the predecessor

24   to floragunn’s Search Guard).

25          53.     In October 2015, Elastic released Shield version 2.0, which for the first time,
26
     contained the features Field Level Security and Document Level Security.
27

28

             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                58
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 59 of 66



 1          54.     These features (Field Level Security and Document Level Security) had not been

 2   part of Shield in any previous release, but had previously been included in Defender (the
 3
     predecessor to Search Guard).
 4
            55.     Upon information and belief, by October 2015, Elastic had access to and in fact
 5
     reviewed floragunn’s Search Guard source code which was available and open to the public.
 6
            56.     November 2016, Elastic’s founder Shay Banon personally sent an email to
 7
 8   floragunn’s founders stating to “express [his] deep concerns” and claiming that “Search Guard

 9   appears to be based upon Elastic’s ‘Shield.’”
10          57.     Mr. Banon did not provide floragunn with any examples of allegedly infringing
11
     code that he claimed was “based on Elastic’s ‘Shield’” but demanded that floragunn “stop
12
     distributing Search Guard and providing any support for it to those end users that already have it”
13
     and threatened litigation if floragunn did not do what he asked.
14
15          58.     Thus, by November 2016, Elastic had reviewed floragunn’s Search Guard source

16   code to ascertain whether it contained infringing code.

17          59.     Notwithstanding its allegations of infringement, at no time prior to the date on
18   which it commenced this action in September 2019 did Elastic send a DMCA takedown notice to
19
     the host of floragunn’s code, nor did Elastic file any legal action against floragunn before then or
20
     seek any injunctive relief related to any alleged copyright infringement.
21
            60.     In January 2017, Elastic’s German counsel, Osborne Clarke, sent a letter to
22

23   floragunn making unspecified claims to floragunn stating that “you use in your software ‘Search

24   Guard’ part of Elasticsearch-Software,” further demanded that that floragunn “assure us that your

25   company is not using our client’s software codes, or if you are using them why you feel that your
26
     company has the right to do so.”
27
            61.     In its January 2017 letter, Osborne Clarke gave no specifics about what source code
28
     it claims was infringing or was being infringed.
             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                59
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 60 of 66



 1           62.       In February 2017, floragunn’s German counsel responded to the Osborne Clarke

 2   letter, writing that that they did not elaborate on which program parts were involved and that they
 3
     did not take into account the fact that essential parts of the software at issues are licensed under
 4
     open source.
 5
             63.       Elastic’s German Counsel did not respond to floragunn’s invitation to provide
 6
     specific information concerning of what exactly Elastic was claiming floragunn was infringing.
 7
 8           64.       Upon information and belief, by the time the instant action was commenced on

 9   September 4, 2019, Elastic had been reviewing floragunn’s source code for Search Guard available
10   on GitHub and Sonatype for more than four years.
11
             65.       All of the Search Guard source code, including modification, additions, fixes and
12
     commits, was available for public view continuously since May, 2015 in repositories hosted on
13
     GitHub and Sonatype.
14
15           66.       On or about September 10, 2019, Elastic sent DMCA takedown notices to GitHub

16   and to Sonatype stating that it had a good faith belief that use of the material in the manner

17   complained of is not authorized by the copyright owner, its agent, or the law.
18           67.       On information and belief, having had four years to review floragunn’s source for
19
     Search Guard on GitHub and Sonatype, and having reviewed the Search Guard publicly available
20
     code in fine detail for the
21
     purpose of commencing the instant action, Elastic was aware that a substantial portion of the
22

23   content in the repositories hosted on GitHub and Sonatype did not contain materials that infringed

24   Elastic’s code.

25           68.       Elastic had access to and on information and belief in fact, inspected all of
26
     floragunn’s open code posted on Sonatype and GitHub prior to sending out a DMCA takedown
27
     notices to Sonatype and GitHub.
28

             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                60
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 61 of 66



 1          69.     As part of its DMCA notice to Sonatype, Elastic included in its 73-page long list of

 2   claimed “Infringing Content to Be Removed” files that did not contain any content that Elastic
 3
     claims to be infringing.
 4
            70.     Annexed hereto as Exhibit A is a list of files that were taken down by Sonatype
 5
     because they were specifically identified in Elastic’s DMCA takedown notice to Sonatype as
 6
     “infringing content”. None of the files listed in Exhibit A contain content alleged to infringe
 7
 8   Elastic’s copyrights.

 9          71.     Similarly, as part of its DMCA take down notice to GitHub, Elastic specifically
10   identified the repository located at https://github.com/floragunncom/search-guard-ssl as
11
     containing infringing content, which resulted in DMCA taking down all content in that
12
     repository.
13
            72.     Annexed hereto as Exhibit B is a list of files that were taken down by GitHub
14
15   because they were included in the repository identified in DMCA takedown notice to GitHub as

16   containing infringing material. None of the files listed in Exhibit B contain content alleged to

17   infringe Elastic’s copyrights.
18          73.     On information and belief, Elastic knew that at least some of the content included
19
     identified or covered by its DMCA takedown notices to GitHub and Sonatype did not infringe
20
     any Elastic copyright.
21
            74.     On information and belief, Elastic at a minimum knew that there was a high
22

23   probability that at least some of the content and material listed in Exhibits A and B did not

24   infringe any Elastic copyright, and took deliberate actions to avoid learning that at least some of

25   such content did not infringe any Elastic copyright.
26
            75.     On information and belief, at the time Elastic sent the takedown notices, Elastic
27
     knew that at least some of the material covered by its DMCA notices to Sonatype and GitHub
28
     did not contain infringing material, and therefore knowingly misrepresented in the DMCA
             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                61
               Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 62 of 66



 1   notices it sent that the material it sought to take down did not violate Elastic’s copyrights. On

 2   information and belief, Elastic’s misrepresentations were material to the decision by GitHub
 3
     and/or Sonatype to remove or disable access to at least some of the content and material listed in
 4
     Exhibits A and B.
 5
               76.    Congress imposed liability on a copyright owner who “knowingly materially
 6
     misrepresents” that the material that it requests to be taken down is infringing.
 7
 8             77.    Section 512(f) of the DMCA provides in pertinent part that:

 9             Any person who knowingly materially misrepresents under this section— (1) that
               material or activity is infringing, or (2) that material or activity was removed or disabled
10             by mistake or misidentification, shall be liable for any damages, including costs and
11             attorneys’ fees, incurred by the alleged infringer, by any copyright owner or copyright
               owner’s authorized licensee, or by a service provider, who is injured by such
12             misrepresentation, as the result of the service provider relying upon such
               misrepresentation in removing or disabling access to the material or activity claimed to
13             be infringing, or in replacing the removed material or ceasing to disable access to it.
14             78.    On information and belief, Elastic knew that at least some of the content and
15
     materials listed in Exhibits A and B did not infringe any of Elastic’s copyrights on the dates that
16
     they sent GitHub and Sonatype takedown notices under the DMCA.
17
               79.    In addition, upon information and belief, the fact that Elastic had full access to
18

19   floragunn’s source code on GitHub and Sonatype for more than four years, but delayed sending

20   DMCA takedown notices concerning any such material despite having sent non-specific

21   correspondence to floragunn alleging infringement, evidences the fact that Elastic did not believe
22
     that any of floragunn’s material hosted by GitHub and Sonatype was infringing material.
23
               80.    Accordingly, Elastic violated 17 U.S.C. §512(f) by knowingly and materially
24
     misrepresenting that the content and material listed in Exhibits A and B infringed Elastic’s
25
     rights.
26

27

28

               DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                     Case No. 4:19-cv-05553-YGR
                                                  62
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 63 of 66



 1          81.      As a direct and proximate result of Elastic’s actions, floragunn has been injured,

 2   including but not limited to the interruption of floragunn’s business and the expenses, as well as
 3
     costs and attorneys’ fees.
 4

 5
                                           PRAYER FOR RELIEF
 6
            WHEREFORE, having fully responded to Elastic’s Amended Complaint and asserted its
 7
 8   Counterclaims against Elastic, floragunn prays for judgment as follows:

 9          a. A judgment dismissing Elastic’s Amended Complaint against floragunn with
10                prejudice;
11
            b. A judgment in favor of floragunn on all its Counterclaims;
12
            c. A declaration that floragunn has not infringed, contributed to the infringement of, or
13
                  induced others to infringe, either directly or indirectly, any of Elastic’s claimed
14
15                copyrights.

16          d.    A declaration that Elastic’s claims are barred because Elastic’s claimed rights to

17                elements of Elastic’s software or other works not protected by copyright because they
18                are not original, or are otherwise not protectable by copyright or are not otherwise
19
                  protected by the registered copyright identified in paragraph 82 of the Amended
20
                  Complaint.
21
            e. An award to floragunn of its reasonable costs and expenses of litigation, including
22

23                attorneys’ fees; and

24          f. Such other and further relief as this Court may deem just and proper.

25
26

27

28

             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                63
           Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 64 of 66



 1   DATED: December 24, 2019          WUERSCH & GERING LLP
 2
                                       By: /s/ V. David Rivkin /s/
 3                                     V. DAVID RIVKIN (admitted pro hac vice)
                                       david.rivkin@wg-law.com
 4                                     JOHN A. SMITTEN (admitted pro hac vice)
                                       john.smitten@wg-law.com
 5                                     100 Wall St., 10th Fl.
                                       New York, NY 10005
 6                                     Telephone: 212 509-5050
                                       Facsimile: 212 509-9559
 7
 8                                     KWUN BHANSALI LAZARUS LLP
                                       MICHAEL S. KWUN (SBN 198945)
 9                                     mkwun@kblfirm.com
                                       555 Montgomery St., Suite 750
10                                     San Francisco, CA 94111
                                       Telephone: 415 630-2350
11                                     Facsimile: 415 367-1539

12                                     Attorneys for Defendant
                                       FLORAGUNN GmbH
13

14
15

16

17
18

19

20

21
22

23

24

25
26

27

28

           DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                 Case No. 4:19-cv-05553-YGR
                                              64
             Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 65 of 66



 1                                    DEMAND FOR JURY TRIAL

 2          In accordance with Rule 38 of the Federal Rules of Civil Procedure and Civil L.R. 3-6(a),
 3
     floragunn GmbH respectfully demands a jury trial of all issues triable to a jury in this action.
 4

 5   DATED: December 24, 2019                      WUERSCH & GERING LLP

 6
                                                   By: /s/ V. David Rivkin /s/
 7                                                 V. DAVID RIVKIN (admitted pro hac vice)
                                                   david.rivkin@wg-law.com
 8                                                 JOHN A. SMITTEN (admitted pro hac vice)
                                                   john.smitten@wg-law.com
 9                                                 100 Wall St., 10th Fl.
                                                   New York, NY 10005
10                                                 Telephone: 212 509-5050
                                                   Facsimile: 212 509-9559
11

12                                                 KWUN BHANSALI LAZARUS LLP
                                                   MICHAEL S. KWUN (SBN 198945)
13                                                 mkwun@kblfirm.com
                                                   555 Montgomery St., Suite 750
14                                                 San Francisco, CA 94111
                                                   Telephone: 415 630-2350
15                                                 Facsimile: 415 367-1539

16                                                 Attorneys for Defendant
                                                   FLORAGUNN GmbH
17
18

19

20

21
22

23

24

25
26

27

28

             DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                   Case No. 4:19-cv-05553-YGR
                                                65
            Case 4:19-cv-05553-YGR Document 33 Filed 12/24/19 Page 66 of 66



 1                                CERTIFICATE OF SERVICE

 2         I am an attorney at Wuersch & Gering LLP, counsel for Defendant, in the above-
 3
     captioned proceeding. I hereby certify that on December 24, 2019, I caused the foregoing
 4
     Answer to First Amended Complaint with Counterclaims to be served electronically via
 5
     CM/ECF upon Plaintiffs Elasticsearch, Inc. and elasticsearch, B.V.
 6

 7
 8                                                                        /s/ John A. Smitten /s/
                                                                          John A. Smitten
 9

10
11

12

13

14
15

16

17
18

19

20

21
22

23

24

25
26

27

28

            DEFENDANT’S ANSWER TO FIRST AMENDED COMPLAINT WITH COUNTERCLAIMS
                                  Case No. 4:19-cv-05553-YGR
                                               66
